Exhibit 10.13

 

LOAN AGREEMENT

 

BETWEEN

 

HEALTH CARE REIT, INC.

 

AND

 

EACH OF THE BORROWER ENTITIES SET FORTH ON SCHEDULE I

 

February 2, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

PAGE

 

 

ARTICLE 1: PURPOSE AND DEFINITIONS

1

 

1.1

Purpose

1

 

1.2

Definitions

1

 

1.3

Incorporation of Amendments

10

 

1.4

Exhibits

10

 

 

ARTICLE 2: LOAN AND LOAN DOCUMENTS

10

 

2.1

Obligation to Lend

10

 

2.2

Obligation to Repay

11

 

 

2.2.1

Term of the Loan

11

 

 

2.2.2

Interest and Payments

11

 

2.3

Use of Proceeds

11

 

2.4

Security

11

 

2.5

Funding Fee

11

 

2.6

Loan Expenses

11

 

2.7

Disbursements

11

 

2.8

Closing

11

 

2.9

Joint and Several Liability

11

 

 

 

 

ARTICLE 3: CONDITIONS PRECEDENT TO DISBURSEMENT

12

 

3.1

Conditions Precedent to Disbursement

12

 

 

3.1.1

Title Commitment

12

 

 

3.1.2

Affidavits

12

 

 

3.1.3

Intentionally Omitted

12

 

 

3.1.4

Legal Opinion

12

 

 

3.1.5

Appraisal

12

 

 

3.1.6

Insurance

12

 

 

3.1.7

Loan Documents

12

 

 

3.1.8

Organizational Documents

12

 

 

3.1.9

Intentionally Omitted

12

 

 

3.1.10

Intentionally Omitted

12

 

 

3.1.11

Intentionally Omitted

12

 

 

3.1.12

Intentionally Omitted

12

 

 

3.1.13

Licenses and Permits

12

 

 

3.1.14

Financial Statements

13

 

 

3.1.15

Damage and Destruction

13

 

 

3.1.16

No Event of Default

13

 

 

3.1.17

Other Closing Requirements

13

 

 

 

 

ARTICLE 4: BORROWER’S REPRESENTATIONS AND WARRANTIES

13

 

4.1

Organization and Good Standing

13

 

4.2

Power and Authority

13

 

i

--------------------------------------------------------------------------------


 

SECTION

 

PAGE

 

 

 

 

4.3

Enforceability

13

 

4.4

No Violation

14

 

4.5

No Litigation

14

 

4.6

Financial Statements

14

 

4.7

Reports and Statements

15

 

4.8

Title to Land

15

 

4.9

Parties in Possession

15

 

4.10

Intentionally Omitted

15

 

4.11

Utilities

15

 

4.12

Condemnation and Assessments

15

 

4.13

Intentionally Omitted

15

 

4.14

Government Authorizations

15

 

4.15

Environmental Matters

15

 

4.16

No Default

16

 

4.17

ERISA

16

 

4.18

Chief Executive Office

16

 

4.19

Other Name or Entities

16

 

4.20

Tax Status

17

 

 

ARTICLE 5: AFFIRMATIVE COVENANTS

17

 

5.1

Perform Obligations

17

 

5.2

Indemnity

17

 

 

5.2.1

Indemnification

17

 

 

5.2.2

Notice of Claim

17

 

 

5.2.3

Survival of Covenants

18

 

 

5.2.4

Reimbursement of Expenses

18

 

5.3

Environmental Indemnity; Audits

18

 

 

5.3.1

Indemnification

18

 

 

5.3.2

Audits

18

 

5.4

Mechanic’s Liens

18

 

5.5

Personal Property

19

 

5.6

Proceedings to Enjoin or Prevent Use

19

 

5.7

Documents and Information

19

 

 

5.7.1

Furnish Documents

19

 

 

5.7.2

Furnish Information

20

 

 

5.7.3

Further Assurances and Information

20

 

 

5.7.4

Material Communications

20

 

 

5.7.5

Requirements for Financial Statements

20

 

5.8

Compliance With Laws

21

 

5.9

Broker’s Commission

21

 

5.10

Existence and Change in Ownership

21

 

5.11

Financial Covenants

21

 

 

5.11.1

Definitions

21

 

 

5.11.2

Lease Financial Covenants

21

 

 

5.11.3

Facility Coverage Ratio

22

 

 

5.11.4

Certain Cure Rights

22

 

5.12

Transfer of License

22

 

ii

--------------------------------------------------------------------------------


 

SECTION

 

PAGE

 

 

 

 

 

5.13

Deposit Accounts

22

 

5.14

Compliance with Anti-Terrorism Laws

22

 

5.15

Compliance with Anti-Corruption Laws

22

 

 

ARTICLE 6: NEGATIVE COVENANTS

23

 

6.1

No Debt

23

 

6.2

No Liens

23

 

6.3

No Guaranties

23

 

6.4

No Transfer of Facility

23

 

6.5

No Dissolution

24

 

6.6

No Change in Management or Operation

24

 

6.7

Changes to Licensed Beds

24

 

6.8

Contracts

24

 

6.9

Subordination of Payments to Affiliates

24

 

6.10

Change of Location or Name

25

 

6.11

Anti-Terrorism Laws

25

 

6.12

Anti-Corruption Laws

25

 

 

ARTICLE 7: DEFAULT AND REMEDIES

25

 

7.1

Event of Default

25

 

7.2

Remedies on Default

27

 

 

7.2.1

Acceleration

27

 

 

7.2.2

Other Remedies

27

 

 

7.2.3

Waiver

27

 

 

7.2.4

Terminate Disbursement

27

 

7.3

Borrower Waivers

27

 

 

ARTICLE 8: MISCELLANEOUS

27

 

8.1

Advances by Lender

27

 

8.2

Intentionally Omitted

28

 

8.3

Construction of Rights and Remedies and Waiver of Notice and Consent

28

 

 

8.3.1

Applicability

28

 

 

8.3.2

Waiver of Notices and Consent to Remedies

28

 

 

8.3.3

Cumulative Rights

28

 

 

8.3.4

Extension or Modification of Loan

28

 

 

8.3.5

Right to Select Security

28

 

 

8.3.6

Forbearance Not a Waiver

28

 

 

8.3.7

No Waiver

28

 

 

8.3.8

No Continuing Waivers

28

 

 

8.3.9

Approval Not a Waiver

29

 

 

8.3.10

No Release

29

 

 

8.3.11

Waiver of Homestead, Appraisal and Exemption

29

 

8.4

Assignment

29

 

 

8.4.1

Assignment by Lender

29

 

 

8.4.2

Assignment by Borrower

29

 

8.5

Notices

29

 

8.6

Entire Agreement

30

 

iii

--------------------------------------------------------------------------------


 

SECTION

 

PAGE

 

 

 

 

 

8.7

Severability

30

 

8.8

Captions and Headings

30

 

8.9

Governing Law

30

 

8.10

Binding Effect

30

 

8.11

Modification

30

 

8.12

Construction of Agreement

30

 

8.13

Counterparts

30

 

8.14

No Third-Party Beneficiary Rights

30

 

8.15

Lender’s Authority to Furnish Copies of Loan Documents

31

 

8.16

Permitted Contests

31

 

8.17

Lender Merely a Lender

31

 

 

8.17.1

No Agency

31

 

 

8.17.2

No Obligation to Pay

31

 

 

8.17.3

No Responsibility for Construction

32

 

8.18

No Oral Agreements

32

 

 

ARTICLE 9: SECURITY

32

 

9.1

Accounts Receivable

32

 

9.2

Mortgage

32

 

9.3

Guaranty

32

 

EXHIBIT A:

 

LEGAL DESCRIPTIONS

 

 

 

EXHIBIT B:

 

PERMITTED EXCEPTIONS

 

 

 

EXHIBIT C:

 

GOVERNMENT AUTHORIZATIONS TO BE OBTAINED; ZONING PERMITS

 

 

 

EXHIBIT D:

 

CA PROPERTIES AND TX PROPERTIES

 

 

 

EXHIBIT E:

 

PENDING LITIGATION

 

 

 

EXHIBIT F:

 

DOCUMENTS TO BE DELIVERED

 

 

 

EXHIBIT G:

 

BORROWER’S CERTIFICATE AND FACILITY FINANCIAL REPORTS

 

 

 

EXHIBIT H:

 

ANTI-CORRUPTION AND ANTI-TERRORISM CERTIFICATE

 

 

 

EXHIBIT I:

 

ALLOCATED LOAN AMOUNTS

 

iv

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made and entered into effective as of
February 2, 2015 (the “Effective Date”) between HEALTH CARE REIT, INC., a
corporation organized under the laws of the State of Delaware (“Lender”), having
an address of 4500 Dorr Street, Toledo, Ohio 43615-4040, and each of the
BORROWER entities set forth on Schedule I attached hereto and made a part
hereof, each a limited liability company organized under the laws of the State
of Delaware (individually and collectively, “Borrower”), having its chief
executive office located at 101 East State Street, Kennett Square, Pennsylvania 
19348.

 

R E C I T A L S:

 

A.                                    Genesis Healthcare, Inc. (f/k/a Skilled
Healthcare Group, Inc.) and its subsidiaries (individually and collectively,
“GEN”) desire to consummate the transactions (the “Transactions”) anticipated by
that certain Purchase and Contribution Agreement dated August 18, 2014 (as
amended) between GEN and Company (as defined herein) and pursuant to which GEN
will be consolidated with Company.

 

B.                                    Lender has agreed to provide a loan of up
to the Loan Amount (defined below) to finance the Transactions, subject to the
terms and conditions of this Agreement.

 

NOW, THEREFORE, Lender and Borrower agree as follows:

 

ARTICLE 1:  PURPOSE AND DEFINITIONS

 

1.1                               Purpose.  The purpose of this Agreement is to
establish the Loan with Lender for the financing of the Facility (defined
below).

 

1.2                               Definitions.  Except as otherwise expressly
provided, [i] the terms defined in this section have the meanings assigned to
them in this section and include the plural as well as the singular; [ii] all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles as of the time
applicable; and [iii] the words “herein”, “hereof”, and “hereunder” and similar
words refer to this Agreement as a whole and not to any particular section.

 

“ABL Loan Agreement” means that certain Third Amended and Restated Revolving
Credit Agreement, dated as of February 2, 2015, among, GEN, the Borrower[s], the
Operator and certain subsidiaries of Parent party thereto as borrowers or
guarantors, as applicable, the Lenders party thereto, GECC, as administrative
agent, and the other parties thereto from time to time, as amended, restated,
amended and restated, supplemented and otherwise modified from time to time.

 

“Affiliate” means with respect to a Person, any other Person that directly or
indirectly, controls, or is controlled by, or is under common control with the
aforementioned Person. “Control” means (and the correlative meanings of the
terms “controlling” and “controlled by” and “under common control with”), as
applied to any Person, the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of that

 

--------------------------------------------------------------------------------


 

Person, whether through the ownership of voting securities, by contract or
otherwise. Without limiting the generality of the foregoing, when the term
“control” is used in reference to any limited liability company, the managing
member shall also be deemed to “control” such limited liability company.
Notwithstanding the foregoing, Affiliate, with respect to GEN and any subsidiary
of GEN, shall include only GEN and any and all other subsidiaries of GEN but
shall not include any shareholders in, or entities in which members of the board
of directors of GEN, either have any equity interest or otherwise Control.

 

“Affiliate Obligation” means all indebtedness and obligations of Borrower and
any Affiliate to Lender or any Lender Affiliate now existing or hereafter
arising, including, without limitation, indebtedness evidenced by promissory
notes, lease agreements, guaranties or otherwise and obligations under such
indebtedness documents and all other documents executed by Borrower or any
Affiliate in connection therewith, and any extensions, modifications,
substitutions or renewals thereof.  For the avoidance of doubt, “Affiliate
Obligation” shall include the obligations of Master Tenant under the Master
Lease.

 

“Annual Financial Statements” means [i] for Borrower and Operator, the audited
balance sheet and statement of income, and statement of cash flows for the most
recent fiscal year on an individual facility and consolidated basis; and
[ii] for GEN, the audited balance sheet and statement of income for the most
recent fiscal year.

 

“Anti-Corruption and Anti-Terrorism Certificate” means Borrower’s certification
as to its compliance with §§5.14, 5.15, 6.11 and 6.12 of this Agreement in the
form attached as Exhibit H.

 

“Anti-Corruption Laws” means any laws or regulations relating to bribery,
extortion, kickbacks or other similar activities, including, without limitation,
the U.S. Foreign Corrupt Practices Act, the United Kingdom Bribery Act, the
Canada Corruption of Foreign Public Officials Act and any other applicable
anti-bribery or anti-corruption laws.

 

“Anti-Terrorism Laws” means any laws or regulations relating to terrorism, money
laundering or similar activities, including, without limitation, Executive Order
13224, the USA Patriot Act, the laws comprising the Bank Secrecy Act, the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the laws
administered by OFAC and any other applicable anti-terrorism or money laundering
laws.

 

“Appraisal” means an appraisal prepared by an MAI appraiser setting forth the
fair market value of each Facility.

 

“Approved Costs” means the reasonable and reasonably documented costs incurred
by Borrower in consummating the Transactions (including the repayment of
existing debt) and the Closing Costs.

 

“Article 9” means Article 9 of the Uniform Commercial Code as enacted in the
State.

 

“Blocked Person” means a person or entity with whom Lender is restricted from
transacting business of the type contemplated by this Agreement by reason of the
Anti-Terrorism Laws or because such person or entity is subject to Sanctions or
is included on the OFAC Lists.

 

2

--------------------------------------------------------------------------------


 

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

“Borrower Parties” means Genesis Health Care LLC, Sun Healthcare Group, Inc.,
GEN Operations II, LLC and/or certain subsidiaries thereof.

 

“Business Day” means any day which is not a Saturday or Sunday or a public
holiday under the laws of the United States of America or the State of Ohio.

 

“CA Properties” means the properties listed on Exhibit D located in the State of
California.

 

“Cash Flow” has the meaning set forth in §5.11.1.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“Closing” means the closing of the Loan.

 

“Closing Costs” means the following reasonable costs incurred to meet the
closing requirements:  [i] Funding Fee; [ii] title insurance premiums and search
fees; [iii] cost of surveys, if any; [iv] cost of environmental studies, if any;
[v] out-of-pocket legal fees of Lender’s counsel and Borrower’s counsel;
[vi] property inspection fees, if any; [vii] Loan Expenses; and [viii] other
costs customarily incurred in closing financing transactions of this type.

 

“Company” means FC-GEN Operations Investment, LLC, a limited liability company
organized under the laws of the State of Delaware.

 

“Company LLC Agreement” means that certain Sixth Amended and Restated Limited
Liability Company Operating Agreement of Company effective as of February 2,
2015.

 

“Effective Date” means the date of this Agreement.

 

“Environmental Laws” means all federal, state, and local laws, ordinances and
policies the purpose of which is to protect human health and the environment, as
amended from time to time, including, but not limited to, [i] CERCLA; [ii] the
Resource Conservation and Recovery Act; [iii] the Hazardous Materials
Transportation Act; [iv] the Clean Air Act; [v] Clean Water Act; [vi] the Toxic
Substances Control Act; [vii] the Occupational Safety and Health Act; [viii] the
Safe Drinking Water Act; and [ix] analogous state laws and regulations.

 

“Facility” means the Real Property and Personal Property comprising each
facility subject to a Mortgage, as listed on Exhibit A hereto, individually and
collectively.

 

“Facility Uses” means the uses relating to the operation of each Facility as
currently being operated.

 

“Financial Statements” means [i] the annual, quarterly and year to date
financial statements of Borrower and GEN; and [ii] all operating statements for
the Facility that were submitted to Lender prior to the Effective Date.

 

3

--------------------------------------------------------------------------------


 

“Fixtures” means all fixtures now or hereafter installed or located in, on or
about the Land or the Improvements and any replacements, substitutions and
additions thereto.

 

“Funding Fee” means the funding fee for the Loan payable to Lender in an amount
equal to 1.5% of the Loan Amount.

 

“GECC” means General Electric Capital Corporation.

 

“GEN Guaranty” means the Unconditional and Continuing Loan Guaranty entered into
by GEN to guarantee payment of the Loan and any amendments thereto or
substitutions or replacements therefor.

 

“Government Authorizations” means all permits, licenses, approvals, consents,
and authorizations required to comply with all Legal Requirements, including,
but not limited to, [i] zoning permits, variances, exceptions, special use
permits, conditional use permits, and consents; [ii] the permits, licenses,
provider agreements and approvals required for licensure and operation of each
Facility for its Facility Uses certified, if applicable, as a provider under the
federal Medicare and state Medicaid programs; [iii] environmental, ecological,
coastal, wetlands, air, and water permits, licenses, and consents; [iv] curb
cut, subdivision, land use, and planning permits, licenses, approvals and
consents; [v] building, sign, fire, health, and safety permits, licenses,
approvals, and consents; and [vi] architectural reviews, approvals, and consents
required under restrictive covenants.

 

“Government Related Person” means [i] any elected or appointed government
official, member of the armed forces, or member of a royal family; [ii] any
officer or employee of a government or any department, agency, or
instrumentality of a government; [iii] any person acting in an official capacity
for or on behalf of a government or any department, agency, or instrumentality
of a government; [iv] any officer or employee of a company or business owned or
controlled in whole or part, directly or indirectly, by a government; [v] any
officer or employee of a public international organization, such as the World
Bank or the United Nations; [vi] any officer or employee of a political party or
any person acting in an official capacity on behalf of a political party;
[vii] any candidate for political office; and/or [viii] the spouse or immediate
family member of any of the above.

 

“Guaranty” means the GEN Guaranty and the Operator Guaranty.

 

“Guaranty Documents” means the Guaranty and the Security Agreement and any other
agreement or instrument to be executed by GEN or Operator in accordance with the
requirements of any Loan Documents.

 

“Hazardous Materials” means any substance [i] the presence of which poses a
hazard to the health or safety of persons on or about the Facility, including,
but not limited to, asbestos containing materials; [ii] which requires removal
or remediation under any Environmental Law, including without limitation any
substance which is toxic, explosive, flammable, radioactive, or otherwise
hazardous; or [iii] which is regulated under or classified under any
Environmental Law as hazardous or toxic, including, but not limited to, any
substance within the meaning of “hazardous substance”, “hazardous material”,
“hazardous waste”, “toxic substance”, “regulated substance”, “solid waste”, or
“pollutant” as defined in any Environmental Law.

 

4

--------------------------------------------------------------------------------


 

“Improvements” means all buildings, structures, additions, and improvements now
or hereafter erected or placed upon the Land and the offsite improvements, if
any, necessary for the operation of the Facility.

 

“Insurance Requirements” means [i] all terms of any insurance policy required by
the Loan Documents; [ii] all requirements of the issuer of any such policy; and
[iii] the requirements of any Board of Insurance Underwriters or similar
organization.

 

“Intangible Personal Property” means the following:  [i] all Receivables;
[ii] unless prohibited by law, all franchises, permits, licenses and rights
therein regarding the use, occupancy or operation of the Improvements, or any
part thereof; [iii] unless expressly prohibited by the terms thereof, all
contracts, agreements, contract rights and materials relating to the design,
construction or operation of the Improvements, including but not limited to,
plans, specifications, drawings, blueprints, models and mock-ups, and all
brochures, flyers, advertising and promotional materials and mailing lists; and
[iv] all ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation relating to the
preceding listed property.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of the date hereof, among GEN and the other grantors from
time to time party thereto, GECC, Barclays Bank PLC and Lender, as amended,
restated, amended and restated, supplemented and otherwise modified from time to
time.

 

“Land” means the land described on Exhibit A.

 

“Lease” means any lease of the Facility, now existing or hereafter created and
as amended from time to time.

 

“Legal Requirements” means all laws, regulations, rules, orders, writs,
injunctions, decrees, certificates, requirements, agreements, conditions of
participation and standards of any federal, state, county, municipal or other
governmental entity, administrative agency, insurance underwriting board,
architectural control board, private third-party payor, accreditation
organization, or any restrictive covenants applicable to the development,
construction and operation of the Facility by GEN, Borrower, Operator or an
Affiliate, including, but not limited to, [i] zoning, building, fire, health,
safety, sign, and subdivision regulations and codes; [ii] certificate of need
laws; [iii] licensure to operate each Facility for its Facility Uses certified,
if applicable, for reimbursement under the federal Medicare and state Medicaid
programs; [iv] the Environmental Laws; and [v] requirements, conditions and
standards for participation in third-party payor insurance programs.

 

“Lender” has the meaning set forth in the first paragraph of this Agreement.

 

“Lender Affiliate” means any person, corporation, partnership, limited liability
company, trust, or other legal entity that, directly or indirectly, controls, or
is controlled by, or is under common control with Lender.  “Control” (and the
correlative meanings of the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such entity.  “Lender
Affiliate” includes, without limitation, Master Landlord and Health Care
REIT, Inc.

 

5

--------------------------------------------------------------------------------


 

“Loan” means the loan by Lender to Borrower in the amount of the Loan Amount.

 

“Loan Amount” means $360,000,000.00.

 

“Loan Documents” means [i] this Agreement; [ii] the Note; [iii] the Mortgage;
and [iv] all other documents and instruments executed by Borrower or an
Affiliate in connection with the Loan, all as amended from time to time.

 

“Loan Expenses” means all reasonable costs and expenses incurred by Lender in
investigating, making and administering the Loan, including, but not limited to,
actual, reasonable and documented [i] out-of-pocket attorneys’ and paralegals’
fees and costs; and [ii] travel, transportation, food, and lodging costs and
expenses incurred by Lender and Lender’s attorneys and paralegals.

 

“Master Landlord” means FC-GEN Real Estate, LLC, a Delaware limited liability
company and a Lender Affiliate.

 

“Master Lease” means that certain Sixteenth Amended and Restated Master Lease
Agreement dated as of the Effective Date between Master Tenant and Master
Landlord, as may be amended or amended and restated from time to time.

 

“Master Tenant” means Genesis Operations LLC, a Delaware limited liability
company and an Affiliate.

 

“Material Obligation” means [i] any indebtedness secured by a security interest
in or a lien, deed of trust or mortgage on the Facility (or any part thereof,
including any Personal Property) and any agreement relating thereto; [ii] any
obligation or agreement that is material to the construction or operation of the
Facility or that is material to Borrower’s business or financial condition; and
[iii] any indebtedness or capital lease that has an outstanding principal
balance of at least $2,000,000.00 and any agreement relating thereto.

 

“Mortgage” means each Mortgage or Deed of Trust, Security Agreement, Assignment
of Leases and Rents and Fixture Filing of even date granted by Borrower to
Lender for a Facility, as amended from time to time, individually and
collectively.

 

“Note” means the Note of even date made by Borrower in favor of Lender for a
principal amount equal to the Loan Amount, and any extensions, modifications,
substitutions or renewals thereof.

 

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

 

“OFAC Lists” means lists of known or suspected terrorists or terrorist
organizations published by OFAC.

 

“Operator” means each operator of a Facility which is an Affiliate of Borrower,
individually and collectively.

 

6

--------------------------------------------------------------------------------


 

“Operator Guaranty” means the Unconditional and Continuing Non-Recourse Loan
Guaranty entered into by Operator to guarantee payment of the Loan and any
amendments thereto or substitutions or replacements therefor.

 

“Organizational Documents” means [i] for a corporate entity, the Articles of
Incorporation of such entity certified by the Secretary of State of the state of
organization, as amended to date, and the Bylaws of such entity certified by
such entity, as amended to date; [ii] for a partnership entity, the Partnership
Agreement of such entity certified by such entity, as amended to date and the
Partnership Certificate, certified by the appropriate authority, as amended to
date; and [iii] for a limited liability company entity, the Articles of
Organization of such entity certified by the Secretary of State of the state of
organization, as amended to date and the Operating Agreement of such entity
certified by such entity, as amended to date.

 

“Parent Entity Members” means the “Members” as defined in the Company LLC
Agreement, as in effect on the date of execution of the Company LLC Agreement.

 

“Periodic Financial Statements” means [i] for Borrower, the unaudited balance
sheet and statement of income for the most recent quarter; and [ii] for GEN, the
unaudited balance sheet and statement of income of GEN for the most recent
quarter.

 

“Permitted Exceptions” means the exceptions to title set forth on Exhibit B.

 

“Permitted Liens” means [i] liens granted to Lender; [ii] liens customarily
incurred by Borrower or an Affiliate in the ordinary course of business for
items not due and payable including mechanic’s liens and deposits and charges
under workers’ compensation laws; [iii] liens for taxes and assessments not yet
due and payable; [iv] any lien, charge, or encumbrance which is being contested
in good faith pursuant to this Agreement; [v] the Permitted Exceptions; [vi]
subject to the terms of the Intercreditor Agreement, any liens granted under the
Term Loan Agreement and ABL Loan Agreement, and [vii] purchase money financing
and capitalized equipment leases for the acquisition of personal property
provided, however, that Lender obtains a nondisturbance agreement from the
purchase money lender or equipment lessor in form and substance as may be
satisfactory to Lender if the original cost of the equipment exceeds
$2,000,000.00.

 

“Permitted Transfer” means any of the following: [i] an assignment of the Loan
by Borrower to any Parent Entity Member or a Primary Affiliate thereof; [ii] the
imposition (whether or not consensual) of any Permitted Lien; [iii] a Transfer
of any interest in Company, any Borrower, any Operator or GEN which does not
result in a Change of Control (as defined in the Master Lease) of such Person;
[iv] a Permitted Company Transfer (as defined in the Master Lease); [v] an
initial public offering of equity in any Borrower, Company or a Parent Entity
Member; [vi] Transfers comprised of the incurrence of indebtedness and liens
created in connection therewith, in each case to the extent permitted by the
terms of this Agreement, [vii] Transfers of Excluded Entities (as defined in the
Master Lease) to Primary Affiliates of Company; [viii] any Transfers of assets
by GEN and its Subsidiaries of their respective assets to the extent the Loan is
not secured by such assets; [ix] any other Transfer approved by Lender, such
approval not to be unreasonably withheld, conditioned or delayed, provided that
the proposed transferee [a] is a creditworthy entity with sufficient financial
stability to satisfy the

 

7

--------------------------------------------------------------------------------


 

financial obligations hereunder; [b] has (or the majority of its senior managers
each individually have) not less than 10 years experience in operating health
care facilities for the purpose of the applicable Facility Uses; [c] has a
favorable business and operational (including quality of care) reputation and
character in the industry; and [d] acknowledges, or in the case of an assignment
assumes, in writing all of the terms of this Agreement on the part of Borrower
to be performed hereunder from and after the date of such Transfer; [x] any
Transfer by any Parent Entity Member of any of its interest in Company, so long
as, after such Transfer, [1] any one or more of Steven Fishman, Arnold Whitman
and/or their respective Primary Affiliates are the beneficial owners, either
directly or indirectly, of at least 31%, in the aggregate, of all outstanding
voting equity of Company, and [2] any one or more of [A] Steven Fishman, Arnold
Whitman and/or their respective Primary Affiliates or Appointees; [B] Lender or
its Appointee; and/or [C] the Chief Executive Officer of Company, collectively,
comprise a majority, or have the right to appoint a majority, of the members of
the board of Company; and [xi] the exchange or Transfer of all or any portion of
the stock in GEN held by Genesis Members (as defined in the Master Lease),
including interests received by participants in Genesis Healthcare LLC
Management Incentive Compensation Plan.  For purposes hereof, “Appointee” shall
mean an appointee that is permitted under Company’s then current Limited
Liability Company Operating Agreement.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust or other
legal entity.

 

“Personal Property” means the Tangible Personal Property and Intangible Personal
Property.

 

“Primary Affiliate” means, with respect to a Person, any other Person that
directly or indirectly, primarily controls, or is primarily controlled by, or is
under primary common control with the aforementioned Person.  “Primary Control”
(and the correlative meanings of the terms “controlled by” and “under common
control with”) means, with respect to this definition of “Primary Affiliate”,
the direct or indirect ownership of more than fifty percent (50%) of the
outstanding voting stock of such Person.

 

“Real Property” means, collectively, the Land, Improvements and Fixtures.

 

“Receivables” means, in respect of each Borrower, and in each case as solely
related to the Real Property of such Borrower encumbered by the Mortgage and the
senior housing facility located thereon, and, in respect of each Operator, and
in each case as solely related to the Facility operated by such Operator, as
applicable: (a) each Controlled Deposit Account (as defined in the ABL Loan
Agreement), Controlled Securities Accounts ( as defined in the ABL Loan
Agreement) and each Facility Lockbox Account (as defined in the ABL Loan
Agreement) and all cash, cash equivalents and money deposited therein; (b) all
accounts and all of money, contract rights, chattel paper, documents,
securities, investment property and instruments with respect thereto, and all
rights, remedies, security, liens and supporting obligations, in, to and in
respect of the foregoing, including, without limitation, rights of stoppage in
transit, replevin, repossession and reclamation and other rights and remedies of
an unpaid vendor, lienor or secured party, guaranties or other contracts of
suretyship with respect to the accounts, deposits or other security for the
obligation of any account debtor, and credit and other insurance; (c) all

 

8

--------------------------------------------------------------------------------


 

general intangibles (including, but not limited to, payment intangibles),
intellectual property, rights, remedies, guarantees, security interests, rights
of enforcement and collection, and other property of every kind and description,
to the extent necessary for the collection of accounts, including, but not
limited to, all provider numbers, health care related licenses, permits,
certificates of need and similar governmental authorizations, existing and
future customer lists, choses in action, claims, books, records, ledger cards,
formulae, tax and other types of refunds, returned and unearned insurance
premiums, rights and claims under insurance policies, and computer programs,
information, software, and data compiled or derived by Borrower Parties or to
which Borrower Parties are entitled, all to the extent necessary for the
collection of the accounts; (d) all letter of credit rights and commercial tort
claims with respect to, evidencing, directly relating to or necessary for the
collection of accounts; (e) all books and records pertaining to the other
property described herein; and (f) to the extent not listed above as original
collateral, the proceeds (including, without limitation, insurance proceeds) of
all of the foregoing, irrespective of whether such proceeds are deposited into a
deposit account and/or are transferred from one deposit account to another
deposit account and all supporting obligations of all of the foregoing.

 

“Restricted Transfer” means any Transfer, in whole or in part, by any Parent
Entity Member, Borrower, Operator, GEN, Company or any of their Affiliates, of
any of the following or any interest therein: [i] the Loan, [ii] any Facility,
[iii] any Borrower, [iv] any Operator, [v] GEN, or [vi] any assets of Borrower,
Operator or GEN, other than, in each case, a Permitted Transfer.

 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by [i] the United States
government (including, without limitation, OFAC) or [ii] the United Nations
Security Council, the European Union or any member state thereof, Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority.

 

“Secured Obligations” has the meaning set forth in the Mortgage.

 

“Security Agreement” means the Security Agreement of even date between Operator
and Lender, as amended from time to time.

 

“State” means the State of Ohio.

 

“Tangible Personal Property” means all machinery, furniture, equipment, trade
fixtures, appliances, inventory, and other goods, except inventory sold or
consumed in the ordinary course of business (as “equipment”, “inventory”, and
“goods” are defined for purposes of Article 9) now or hereafter located in or on
or used in connection with the Real Property and replacements, additions, and
accessions thereto, including without limitation those items which are to become
Fixtures or which are building supplies and materials to be incorporated into an
Improvement or Fixture.

 

“Term Loan Agreement” means that certain Term Loan Agreement, dated as of
December 3, 2012, among Genesis Healthcare LLC and Sun Healthcare Group, Inc.,
as borrowers, GEN and certain subsidiaries of GEN party thereto, as guarantors,
the lenders party

 

9

--------------------------------------------------------------------------------


 

thereto and Barclays Bank PLC, as administrative agent and collateral agent, and
the other parties thereto from time to time, as amended, restated, amended and
restated, supplemented and otherwise modified from time to time.

 

“Title Commitment” means each ALTA Form B Commitment, 2006 form, for mortgage
title insurance issued by the Title Company for each Facility, individually and
collectively.

 

“Title Company” means Fidelity National Title Insurance Company.

 

“Transfer” means any [i] lease or other arrangement (including, but not limited
to, management agreements, concessions, licenses, and easements) which allows a
third party any rights of use or occupancy, [ii] sale, [iii] exchange,
[iv] assignment, [v] merger, [vi] consolidation, [vii] disposition,
[viii] pledge, [ix] hypothecation, [x] encumbrance, [xi] other grant of a
security interest, [xii] grant of right of first refusal, [xiii] change in
ownership, [xiv] conveyance in trust, [xv] gift, [xvi] transfer by bequest,
devise or descent, or [xvii] other transfer, including a transfer to a receiver,
levying creditor, trustee or receiver in bankruptcy or a general assignment for
the benefit of creditors, in each case, of any asset or equity interests,
whether direct or indirect, for value or no value, or voluntary or involuntary
(including, in each case, by operation of law or other legal or equitable
proceedings).

 

“TX Properties” means the properties identified on Exhibit D located in the
State of Texas.

 

1.3                               Incorporation of Amendments.  The definition
of any agreement, document, or instrument set forth in this Agreement or in any
other Loan Document shall be deemed to incorporate all amendments,
modifications, and renewals thereof and all substitutions and replacements
therefor.

 

1.4                               Exhibits.  The following exhibits are attached
hereto and incorporated herein:

 

Exhibit A:                                         Legal Description

Exhibit B:                                         Permitted Exceptions

Exhibit C:                                         Government Authorizations to
be Obtained; Zoning Permits

Exhibit D:                                         CA Properties and TX
Properties

Exhibit E:                                          Pending Litigation

Exhibit F:                                           Documents to be Delivered

Exhibit G:                                         Certificate and Facility
Financial Reports
Exhibit H:                                        Anti-Corruption and
Anti-Terrorism Certificate
Exhibit I:                                             Allocated Loan Amounts

 

ARTICLE 2:  LOAN AND LOAN DOCUMENTS

 

2.1                               Obligation to Lend.  Subject to the terms and
upon the conditions set forth in the Loan Documents, Lender shall lend to
Borrower up to the Loan Amount.  The indebtedness of Borrower to Lender for the
Loan is evidenced by the Note.

 

10

--------------------------------------------------------------------------------


 

2.2                               Obligation to Repay.  Borrower shall repay the
Loan in accordance with the terms of the Note and the other Loan Documents.

 

2.2.1                     Term of the Loan.  The term of the Loan will expire on
the Maturity Date set forth in the Note.

 

2.2.2                     Interest and Payments.  Borrower shall make payments
in accordance with the Note at the rates set forth in the Note.

 

2.3                               Use of Proceeds.  Borrower shall use the
proceeds of the Loan solely for the purpose of paying Approved Costs.

 

2.4                               Security.  The Loan is secured by the Mortgage
and any other security for the Loan provided to Lender, including the security
described in Article 9 of this Agreement.  Notwithstanding any other provision
hereof or of any Loan Document, if and when Borrower transfers a Facility on
commercially reasonable terms and pays to Lender the Extraordinary Net Proceeds
(as defined in the Note) derived from such transfer as required by the Note,
Lender shall provide to Borrower, at Borrower’s expense, documentation
reasonably acceptable to Borrower releasing such Facility from the liens imposed
by the Mortgage and the Security Agreement.  In addition, notwithstanding any
other provision hereof or of any Loan Document, if and when Borrower refinances
a Facility and pays to Lender an amount equal to the applicable allocated loan
amount as shown on Exhibit I hereto, [i] Lender shall apply the amount so paid
against the obligations due hereunder, to be applied as provided in Section 7 of
the Note, and [ii] Lender shall provide to Borrower, at Borrower’s expense,
documentation reasonably acceptable to Borrower releasing such Facility from the
liens imposed by the Mortgage and the Security Agreement.

 

2.5                               Funding Fee.  Borrower shall pay the Funding
Fee at the date of the initial funding under the Loan.

 

2.6                               Loan Expenses.  At the Closing, Borrower shall
pay or reimburse Lender for any Loan Expenses incurred up to the Effective
Date.  Within 30 days after receipt of an invoice therefor, Borrower shall
reimburse Lender for any Loan Expenses incurred by Lender.  Lender may, at
Lender’s option, apply proceeds of the Loan to pay the Funding Fee and Loan
Expenses.

 

2.7                               Disbursements.  Upon Borrower’s compliance
with all conditions precedent, Lender shall disburse the Loan.

 

2.8                               Closing.  The Closing shall occur on the
Effective Date.  Lender may elect to close by exchanging executed counterparts
of one or more of the Loan Documents and other closing documents by mail or a
national courier service, or by telecopier followed by exchanging documents by
mail or national courier service.

 

2.9                               Joint and Several Liability.  The liability of
each Borrower hereunder and under the Loan Documents shall be joint and several.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 3:  CONDITIONS PRECEDENT TO DISBURSEMENT

 

3.1                               Conditions Precedent to Disbursement. 
Borrower shall comply with, and Lender’s obligation to disburse the Loan shall
be conditioned upon Borrower’s performance of the following conditions
precedent:

 

3.1.1                     Title Commitment.  Lender shall have received the
Title Commitment issued by the Title Company committing to insure the Mortgage
to be a valid first lien upon the Real Property and all appurtenant easements
subject only to Permitted Exceptions.  The Title Commitment shall be in form and
substance reasonably satisfactory to Lender.

 

3.1.2                     Affidavits.  Borrower shall have delivered and shall
have caused its Affiliates to deliver such customary Owner’s and No Change
Affidavits as Title Company may reasonably require.

 

3.1.3                     Intentionally Omitted.

 

3.1.4                     Legal Opinion.  Borrower shall have delivered to
Lender an opinion of counsel, in form and substance reasonably satisfactory to
Lender, covering the law of the states of California, Kansas, and Texas and such
other federal and state laws as Lender may require.

 

3.1.5                     Appraisal.  Borrower shall have delivered to Lender
the Appraisal addressed to Lender, and in form and substance reasonably
satisfactory to Lender.

 

3.1.6                     Insurance.  Borrower shall have delivered to Lender
reasonably satisfactory evidence of the property and liability insurance
coverage required by Lender.

 

3.1.7                     Loan Documents.  Borrower shall have delivered to
Lender fully executed originals of the Loan Documents and Guaranty Documents,
and, where applicable, such documents shall be in proper form for recording and
submitted for recording on the Closing Date.

 

3.1.8                     Organizational Documents.  Borrower shall have
delivered to Lender copies of GEN’s, Operator’s and the Borrower’s
Organizational Documents,  and resolutions authorizing the Loan and the
Guaranty, certified by Borrower to be true and complete and not revoked or
amended since the respective dates thereof.

 

3.1.9                     Intentionally Omitted.

 

3.1.10              Intentionally Omitted.

 

3.1.11              Intentionally Omitted.

 

3.1.12              Intentionally Omitted.

 

3.1. 13           Licenses and Permits.  Borrower shall have delivered to Lender
copies of all required licenses, permits, consents, and approvals and other
Government Authorizations as

 

12

--------------------------------------------------------------------------------


 

may be needed to comply with all Legal Requirements and such items shall be in
full force and effect.

 

3.1.14              Financial Statements.  Borrower shall have delivered to
Lender the Financial Statements.

 

3.1.15              Damage and Destruction.  A substantial number of the
Facilities shall not have been substantially or materially damaged or destroyed,
in whole or in part, by fire or other casualty nor shall eminent domain
proceedings have been threatened or be pending with respect to a substantial
number of the Facilities.  For purposes hereof, a “substantial number” of
Facilities shall be a number of Facilities with an aggregate appraised value of
$50,000,000 or more.

 

3.1.16              No Event of Default.  There shall be no uncured Event of
Default under this Agreement.

 

3.1.17              Other Closing Requirements.  Borrower shall have satisfied
all other closing requirements of the Loan Documents.

 

ARTICLE 4:  BORROWER’S REPRESENTATIONS AND WARRANTIES

 

Borrower hereby makes the following representations and warranties, as of the
Effective Date, to Lender and acknowledges that Lender is making the Loan in
reliance upon such representations and warranties.  Borrower’s representations
and warranties shall survive the Closing and, except as specifically provided
below, shall continue in full force and effect until Borrower has repaid the
Loan in full and performed all other obligations under the Loan Documents.

 

4.1                               Organization and Good Standing.  Each Borrower
is a limited liability company duly organized, validly existing, and in good
standing under the laws of the State of Delaware and is qualified to do business
in and is in good standing under the laws of each state where a Facility owned
by the applicable Borrower is located.  Each Operator is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Delaware and is qualified to do business in and is in good standing
under the laws of each state where a Facility operated by the applicable
Operator is located.  GEN is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware.

 

4.2                               Power and Authority.  Borrower has the power
and authority to execute, deliver, and perform Borrower’s obligations under the
Loan Documents and has taken all requisite action to authorize the execution,
delivery and performance of Borrower’s obligations under such documents.

 

4.3                               Enforceability.  The Loan Documents constitute
valid and binding obligations of Borrower or the Affiliate party thereto,
enforceable in accordance with their terms.  The Guaranty Documents constitute
valid and binding obligations of GEN and Operator, enforceable in accordance
with their terms.

 

13

--------------------------------------------------------------------------------


 

4.4                               No Violation.  The execution, delivery and
performance of the Loan Documents and Guaranty Documents and the consummation of
the Transactions and the transactions contemplated by the Loan Documents and
Guaranty Documents [i] do not conflict with and will not conflict with, and do
not result and will not result in a breach of Borrower’s Organizational
Documents or the organizational documents of GEN or Operator; [ii] do not
conflict with and will not conflict with, and do not result and will not result
in a breach of, or constitute or will constitute a default (or an event which,
with or without notice or lapse of time, or both, would constitute a default)
under, or result or will result in a creation of any lien or encumbrance (other
than the lien of the Mortgage and any liens granted to the Term Loan Lenders and
ABL Loan Lenders in compliance with the terms of the applicable Intercreditor
Agreement) upon the Facility under any of the terms, conditions or provisions of
any agreement or other instrument or obligation to which Borrower, Operator or
GEN is a party or by which its assets are bound; and [iii] do not violate and
will not violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Borrower, Operator, GEN, or the Facility.

 

4.5                               No Litigation.  As of the Effective Date and
except as disclosed on Exhibit E, [i] (A) there are no actions, suits,
proceedings or investigations by any governmental agency or regulatory body
pending against Borrower, Operator or any Facility which, if determined
adversely to Borrower or Operator, would materially and adversely affect the
applicable Facility or the financial condition of the applicable Borrower or
Operator and (B) no material actions, suits, proceedings or investigations by
any governmental agency or regulatory body pending against GEN; [ii] Borrower
has not received written notice of [a] any threatened actions, suits or
proceeding or investigations against Borrower, Operator or any Facility which,
if determined adversely to Borrower or Operator, would materially and adversely
affect the applicable Facility or the financial condition of the applicable
Borrower or Operator or [b] any threatened material actions, suits or proceeding
or investigations against GEN, in either case at law or in equity, or before any
governmental board, agency or authority which, if determined adversely to GEN,
would materially and adversely affect the financial condition of GEN;
[iii] there are no unsatisfied or outstanding judgments against GEN the
existence of which would reasonably be anticipated to materially and adversely
affect the financial condition of GEN; [iv] there is no labor dispute materially
and adversely affecting the operation or business conducted by Borrower,
Operator, GEN, or any Facility; and [v] Borrower does not have actual knowledge
of any facts or circumstances which would be reasonably likely to form the basis
for any such action, suit, or proceeding.

 

4.6                               Financial Statements.  Borrower has furnished
Lender with true, correct and complete copies of the Financial Statements.  The
Financial Statements fairly present the financial position of Borrower, Operator
and GEN as applicable, as of the respective dates and the results of operations
for the periods then ended in conformance with generally accepted accounting
principles applied on a basis consistent with prior periods.  The Financial
Statements are true, complete and correct and, as of the Effective Date, no
material adverse change has occurred since the furnishing of such statements and
information.  As of the Effective Date, the Financial Statements and other
information do not contain any untrue statement or omission of a material fact
and are not misleading in any material respect.  Borrower, Operator and GEN are
solvent, and no bankruptcy, insolvency, or similar proceeding is pending or
contemplated by or against Borrower, Operator or GEN.

 

14

--------------------------------------------------------------------------------


 

4.7                               Reports and Statements.  All reports,
statements, certificates and other data furnished by or on behalf of Borrower,
Operator or GEN to Lender in connection with the Loan Documents or Guaranty
Documents, or the transactions contemplated thereunder, and all representations
and warranties made therein, or any certificate or other instrument delivered in
connection therewith, are true and correct in all material respects and do not
omit to state any material fact or circumstance necessary to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading as of the date of such information, reports, statements or
certificates.  The copies of all agreements and instruments submitted to Lender
are true, correct and complete copies and include all amendments and
modifications of such agreements.

 

4.8                               Title to Land.  Borrower has good, insurable
record fee simple title to the Real Property, free and clear of any and all
mortgages, liens, charges, claims, collateral assignments, leases, attachments,
levies, encroachments, rights-of-way, equities, restrictions, assessments, and
all other title matters whatsoever except for the Permitted Liens.

 

4.9                               Parties in Possession.  Except (i) residents
of the Facilities and (ii) as disclosed on Exhibit B, there are no parties in
possession of the Facility or any material portion thereof as managers, lessees,
tenants at sufferance, or trespassers.

 

4.10                        Intentionally Omitted.

 

4.11                        Utilities.  There are available at the Land gas,
municipal water, and sanitary sewer lines, storm sewers, electrical and
telephone services in operating condition which are adequate for the current
operation of the Facility in all material respects.

 

4.12                        Condemnation and Assessments.  As of the Effective
Date, Borrower has not received notice of, and there are no pending or, to the
best of Borrower’s knowledge, threatened, condemnation, assessment or similar
proceedings affecting or relating to the Facility in any material manner.

 

4.13                        Intentionally Omitted.

 

4.14                        Government Authorizations.  The Facility is in
compliance with all Legal Requirements.  Except as otherwise noted on Exhibit C,
GEN, Borrower or Operator has obtained all Government Authorizations required to
operate the Facility for its Facility Uses (after giving effect to the
Transactions) and all such Government Authorizations are in full force and
effect.  For any such Government Authorizations that GEN, Borrower or Operator
has not obtained as of the Effective Date, if any, Borrower has filed, or has
caused GEN or Operator to file, all applications and reports and taken all
necessary action to obtain such Government Authorizations as soon as possible
after the Effective Date, subject to governmental approval, and Borrower has no
knowledge of any fact or circumstance that would prevent or delay Borrower’s
obtaining of such Government Authorizations.

 

4.15                        Environmental Matters.  During the period of
Borrower’s or GEN’s ownership of the Facility and, except as may be set forth in
any Environmental Reports delivered to Lender by GEN or Borrower prior to the
Effective Date, to Borrower’s knowledge, for the period prior to Borrower’s or
GEN’s ownership of the Facility, [i] the Facility is in material compliance with
all

 

15

--------------------------------------------------------------------------------


 

Environmental Laws; [ii] there were no releases or threatened releases of
Hazardous Materials on, from, or under the Facility, except in compliance with
all Environmental Laws; [iii] no Hazardous Materials have been, are or will be
used, generated, stored, or disposed of at the Facility, except in compliance
with all Environmental Laws; [iv] asbestos has not been used and will not be
used in the construction of any Improvements; [v] no permit is or has been
required from the Environmental Protection Agency or any similar agency or
department of any state or local government for the use or maintenance of any
Improvements; [vi] underground storage tanks on or under the Real Property, if
any, have been and currently are being operated in material compliance with all
applicable Environmental Laws; [vii] any closure, abandonment in place or
removal of an underground storage tank on or from the Real Property was
performed in material compliance with applicable Environmental Laws and any such
tank had no release contaminating the Real Property or, if there had been a
release, the release was remediated in compliance with applicable Environmental
Laws to the satisfaction of regulatory authorities; [viii] no summons, citation
or inquiry has been made by any such environmental unit, body or agency or a
third party demanding any right of recovery for payment or reimbursement for
costs incurred under CERCLA or any other Environmental Laws and the Land is not
subject to the lien of any such agency; and [ix] Borrower has no actual
knowledge that any such Environmental Report is not true, complete and
accurate.  “Disposal” and “release” shall have the meanings set forth in CERCLA.

 

4.16                        No Default.  As of the Effective Date, [i] there is
no existing Event of Default by Borrower or any Affiliate under the Loan
Documents or by GEN or Operator under the Guaranty Documents; and [ii] no event
has occurred which, with the giving of notice or the passage of time, or both,
would constitute or result in such an Event of Default.

 

4.17                        ERISA.  All plans [as defined in §4021(a) of the
Employee Retirement Income Security Act of 1974, as amended or supplemented from
time to time (“ERISA”)] for which Borrower is an “employer” or a “substantial
employer” [as defined in §§3(5) and 4001(a)(2) of ERISA, respectively] are in
compliance with ERISA and the regulations and published interpretations
thereunder.  To the extent Borrower maintains a qualified defined benefit
pension plan:  [i] there exists no accumulated funding deficiency; [ii] no
reportable event and no prohibited transaction has occurred; [iii] no lien has
been filed or threatened to be filed by the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA; and [iv] Borrower has
not been deemed to be a substantial employer as of the Effective Date.

 

4.18                        Chief Executive Office.  Borrower maintains its
chief executive office and its books and records at the address set forth in the
introductory paragraph of this Agreement.  Borrower does not conduct any of its
business or operations other than at its chief executive office and at the
Facility.

 

4.19                        Other Name or Entities.  Except as disclosed herein,
none of Borrower’s or Operator’s business is conducted through any corporate
subsidiary, unincorporated association or other entity and neither Borrower nor
Operator has, within the six months preceding the date of this Agreement
[i] changed its name, or [ii] reconstituted its existence in a state other than
its original state of organization.

 

16

--------------------------------------------------------------------------------


 

4.20                        Tax Status.  If Borrower is a partnership or limited
liability company, Borrower is taxable as a partnership or disregarded as an
entity separate from its owner under the Internal Revenue Code and all
applicable state tax laws.

 

ARTICLE 5:  AFFIRMATIVE COVENANTS

 

5.1                               Perform Obligations.  Borrower shall perform
all its obligations under the Loan Documents, the Government Authorizations, the
Permitted Exceptions, all Insurance Requirements, all Legal Requirements and all
Leases, if any.

 

5.2                               Indemnity.

 

5.2.1                     Indemnification.  Borrower shall indemnify, save
harmless and defend Lender, any successors or assigns of Lender, and Lender’s
and such successor’s and assign’s directors, officers, employees and agents from
and against any and all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including, without limitation, reasonable,
actual and documented out-of-pocket attorneys’ fees and court costs) imposed
upon or incurred by or asserted against Lender by reason of [i] ownership of a
lender’s interest in the Facility; [ii] any accident or injury to or death of
persons or loss of or damage to or loss of the use of property occurring on or
about the Facility or any part thereof or the adjoining sidewalks, curbs, vaults
and vault spaces, if any, streets, alleys or ways; [iii] any use, nonuse or
condition of the Facility or any part thereof or the adjoining sidewalks, curbs,
vaults and vault spaces, if any, streets, alleys or ways; [iv] performance of
any labor or services or the furnishing of any materials or other property in
respect of the Facility or any part thereof made or suffered to be made by or on
behalf of GEN, Borrower, Operator or any Affiliate; [v] any negligence or
tortious act on the part of GEN, Borrower, Operator or any of their respective
agents, contractors, lessees, licensees, or invitees; [vi] any work in
connection with any alterations, changes, new construction or demolition of the
Facility; or [vii] the consummation of the Loan and the execution and delivery
of the Loan Documents.  Borrower will pay and save Lender harmless against any
and all liability with respect to any intangible personal property tax or
similar imposition of the State or any subdivision or authority thereof now or
hereafter in effect, to the extent that the same may be payable by Lender in
respect of the Mortgage or the Secured Obligations.  All amounts payable to
Lender under this section shall be payable on written demand and shall be deemed
indebtedness secured by the Mortgage and any such amounts which are not paid
within 10 days after demand therefor by Lender shall bear interest at the
Default Rate.  In case any action, suit or proceeding is brought against GEN,
Borrower, Operator or any Affiliate by reason of any such occurrence, Borrower
shall use its best efforts to defend such action, suit or proceeding.

 

5.2.2                     Notice of Claim.  Lender shall notify Borrower in
writing of any claim or action brought against Lender in which indemnity may be
sought against Borrower pursuant to this section.  Such notice shall be given in
sufficient time to allow Borrower to defend or participate in such claim or
action, but the failure to give such notice in sufficient time shall not
constitute a defense hereunder nor in any way impair the obligations of Borrower
under this section unless the failure to give such notice precludes Borrower’s
defense of any such action.

 

17

--------------------------------------------------------------------------------


 

5.2.3                     Survival of Covenants.  The covenants of Borrower
contained in this section shall remain in full force and effect after the
termination of this Agreement until the expiration of the period stated in the
applicable statute of limitations during which a claim or cause of action may be
brought and payment in full or the satisfaction of such claim or cause of action
and of all expenses and charges incurred by Lender relating to the enforcement
of the provisions herein specified.

 

5.2.4                     Reimbursement of Expenses.  Unless prohibited by law,
Borrower hereby agrees to pay to Lender all of the reasonable fees, charges and
reasonable out-of-pocket expenses related to the Facility and requested by
Lender or required hereby, or incurred by Lender in enforcing the provisions of
this Agreement, which are not otherwise required to be paid by Borrower.

 

5.3                               Environmental Indemnity; Audits.

 

5.3.1                     Indemnification.  Borrower shall defend, indemnify and
hold harmless Lender, any successors to Lender’s interest in this Agreement or
the other Loan Documents, and Lender’s and such successors’ directors, officers,
employees, agents, and contractors from and against any losses, claims, damages,
penalties, fines, liabilities, costs (including cleanup and recovery costs), and
expenses (including expenses of litigation and reasonable, actual and documented
out-of-pocket consultants’ and attorneys’ fees) incurred by Lender or other
indemnitee or assessed against the Facility by virtue of any claim or lien by
any governmental or quasi-governmental unit, body, or agency, or any third party
for clean-up costs or other costs pursuant to CERCLA or any other Environmental
Law.  Borrower’s indemnity shall survive the termination of this Agreement;
provided, however, Borrower shall have no indemnity obligation with respect to
[i] Hazardous Materials that are first introduced to the Facility subsequent to
the date that GEN’s, Borrower’s or any Affiliate’s legal and equitable ownership
and occupancy of the Facility shall have fully terminated; or [ii] Hazardous
Materials introduced to the Facility by Lender, its successors or assigns.

 

5.3.2                     Audits.  If at any time during the term of the Loan
any governmental authority notifies Borrower of a violation of Environmental
Laws or Lender reasonably believes that a Facility may violate Environmental
Laws, Lender may require one or more additional environmental audits of the
Facility by a qualified environmental consultant in such form, scope and
substance as specified by Lender, at Borrower’s expense.

 

5.4                               Mechanic’s Liens.  Borrower shall not suffer
or permit any mechanic’s, materialmen or construction lien claims to be filed or
otherwise asserted against the Facility and will promptly discharge the same in
case of the filing of any lien claims or proceedings for the enforcement
thereof; provided, however, that Borrower shall have the right to contest in
good faith and with due diligence the validity of any such lien or claim.  If
Borrower shall fail promptly either to discharge or to contest claims asserted,
then Lender may, at its election (but shall not be required to), procure the
release and discharge of any such claim and any judgment or decree thereon and
may in its sole discretion effect any settlement or compromise of the same, and
any amounts so expended by Lender, including premiums paid or security furnished
in connection with the issuance of any surety company bonds, shall be deemed to
be an advance.  In settling, compromising, or discharging any claims or liens,
Lender shall not be required to

 

18

--------------------------------------------------------------------------------


 

inquire into the validity or amount of any such claim and shall have no
liability for its actions in connection therewith.

 

5.5                               Personal Property.  All of the Personal
Property will be kept free and clear of all mortgages, conditional vendor’s
liens, equipment leases and all liens, encumbrances, and security interests
whatsoever, except for the Permitted Liens.  Borrower shall, from time to time
upon Lender’s reasonable request, furnish Lender with satisfactory evidence of
the foregoing, including searches of applicable public records.  Upon Lender’s
request and subject to the terms of the Intercreditor Agreement, Borrower shall
execute and deliver a security agreement, control agreements, financing
statements and other related instruments to evidence and perfect Lender’s
security interest in the Personal Property.  If Borrower fails to execute any
such instrument pursuant to Lender’s request, Lender may execute such instrument
as Borrower’s or such entity’s attorney-in-fact pursuant to the power of
attorney made by Borrower in the Mortgage. Each Borrower hereby authorizes
Lender to file financing statements in any jurisdictions and with such filing
offices as Lender determines, in its sole discretion, is necessary or advisable
to perfect the security interest granted by any Borrower to Lender in any
agreement (including without limitation, the Mortgages). Any such financing
statement may indicate the collateral as “all assets of the debtor, whether now
owned or hereafter acquired”, “all personal property of the debtor, whether now
owned or hereafter acquired”, “all assets of the debtor, whether now owned or
hereafter acquired, including without limitation goods that are or are to become
fixtures located on the real property described in Exhibit A hereto” or words of
similar effect and/or meaning.

 

5.6                               Proceedings to Enjoin or Prevent Use.  If any
proceedings are filed seeking to enjoin or otherwise prevent or declare invalid
or unlawful occupancy, maintenance, or operation of the Improvements or any
portion thereof, Borrower will cause such proceedings to be vigorously contested
in good faith, and in the event of an adverse ruling or decision, prosecute all
allowable appeals therefrom, and will, without limiting the generality of the
foregoing, resist the entry or seek the stay of any temporary or permanent
injunction that may be entered, and use its best efforts to bring about a
favorable and speedy disposition of all such proceedings and any other
proceedings.

 

5.7                               Documents and Information.

 

5.7.1                     Furnish Documents.  Borrower shall periodically during
the term of the Loan deliver to Lender the Annual Financial Statements, Periodic
Financial Statements, Anti-Corruption and Anti-Terrorism Certificate and other
documents described on Exhibit F within the specified time periods.  With each
delivery of Annual Financial Statements and Periodic Financial Statements to
Lender, Borrower shall also deliver to Lender a certificate signed by the Chief
Financial Officer, general partner or managing member (as applicable) of
Borrower, an Annual Facility Financial Report or Quarterly Facility Financial
Report, as applicable, and a Quarterly Facility Accounts Receivable Aging Report
all in the form of Exhibit G.  In addition, Borrower shall deliver to Lender the
Annual Facility Financial Report and a Quarterly Facility Accounts Receivable
Aging Report (based upon internal financial statements) within 60 days after the
end of each fiscal year.

 

19

--------------------------------------------------------------------------------


 

5.7.2                     Furnish Information.  Borrower shall, and shall cause
Operator and GEN to, [i] promptly supply Lender with such information concerning
their respective financial condition, affairs and property, as Lender may
reasonably request from time to time hereafter, including reporting formats used
by Lender and electronic filing and transfer; [ii] promptly notify Lender in
writing of any condition or event that constitutes a breach or event of default
of any term, condition, warranty, representation, or provisions of any Loan
Document or any Guaranty Document or any other material agreement, and of any
material adverse change in its financial condition; [iii] maintain a standard
and modern system of accounting; [iv] permit Lender or any of its agents or
representatives to have access to and to examine all of its books and records
regarding the financial condition of the Facility at any time or times hereafter
during business hours; and [v] permit Lender to copy and make abstracts from any
and all of said books and records.

 

5.7.3                     Further Assurances and Information.  Borrower shall,
and shall cause Operator, GEN or any Affiliate to, on request of Lender from
time to time, execute, deliver, and furnish documents as may be necessary to
fully consummate the transactions contemplated under this Agreement.  Within
15 days after a request from Lender, Borrower shall provide to Lender such
additional information regarding Borrower, GEN or Operator, or Borrower’s, GEN’s
or Operator’s financial condition or the Facility as Lender, or any existing or
proposed creditor of Lender, or any auditor or underwriter of Lender, may
require from time to time, including, without limitation, a current Borrower’s
Certificate and Facility Financial Report in the form of Exhibit G.  Upon
Lender’s reasonable request but not more than once every three years, Borrower
shall provide to Lender, at Borrower’s expense, an appraisal prepared by an MAI
appraiser setting forth the current fair market value of each Facility.

 

5.7.4                     Material Communications.  Borrower shall transmit to
Lender, within five business days after receipt thereof, any material
communication affecting a Facility, the Loan Documents, the Legal Requirements
or the Government Authorizations, and Borrower will promptly respond to Lender’s
inquiry with respect to such information.  Borrower shall promptly notify Lender
in writing of any potential, threatened or existing material litigation or
proceeding against, or investigation of, Borrower, GEN, Operator or the Facility
and of which each such entity has knowledge  that if adversely determined could
reasonably be expected to adversely affect the right to operate the Facility for
its current use or title to the Facility or Lender’s interest therein.

 

5.7.5                     Requirements for Financial Statements.  Borrower
shall, and shall cause GEN and, to the extent applicable, Operator to, meet the
following requirements in connection with the preparation of the financial
statements:  [i] all audited financial statements shall be prepared in
accordance with generally accepted accounting principles consistently applied;
[ii] all unaudited financial statements shall be prepared in a manner
substantially consistent with prior audited and unaudited financial statements
submitted to Lender; [iii] all financial statements shall fairly present the
financial condition and performance for the relevant period in all material
respects; [iv] the financial statements shall include all notes to the financial
statements and a complete schedule of material contingent liabilities and
transactions with Affiliates; and [v] the audited financial statements shall
contain an unqualified opinion.

 

20

--------------------------------------------------------------------------------


 

5.8                               Compliance With Laws.  Borrower shall comply
with all material Legal Requirements and keep all material Government
Authorizations in full force and effect.  Borrower, Operator or GEN, as
applicable, shall pay when due all taxes and governmental charges of every kind
and nature that are assessed or imposed upon Borrower, Operator or GEN at any
time during the term of the Loan, including, without limitation, all income,
franchise, capital stock, property, sales and use, business, intangible,
employee withholding, and all taxes and charges relating to Borrower’s,
Operator’s or GEN’s business and operations.

 

5.9                               Broker’s Commission.  Borrower shall indemnify
Lender from claims of brokers arising by the execution hereof or the
consummation of the transactions contemplated hereby and from expenses incurred
by Lender in connection with any such claims (including attorneys’ fees).

 

5.10                        Existence and Change in Ownership.  Borrower shall,
and shall cause Operator and GEN to, maintain its existence throughout the term
of this Agreement.  Borrower shall not, and shall cause Parent Entity Members,
Company, Operator, GEN and their Affiliates to not, effectuate a Restricted
Transfer without Lender’s prior written consent, which consent may be withheld
in Lender’s sole discretion.

 

5.11                        Financial Covenants.  The defined terms used in this
section are defined in §5.11.1.  The following financial covenants shall be met
throughout the term of the Loan:

 

5.11.1              Definitions.

 

(a)                                                                    “Facility
Coverage Ratio” means the ratio of [i] Facility Net Operating Income for each
applicable period; to [ii] all Facility interest payments made on a cash basis,
regardless of accounting treatment, and interest payments payable by Lender for
the applicable period, excluding such lease and interest payments made by the
Excluded Entities.

 

(b)                                                                    “Facility
Net Operating Income” means the collective pre-tax net income of the Facilities
plus [i] the amount of the provision for depreciation and amortization; plus
[ii] the amount of the provision for interest and facility real estate lease
payments; plus [iii] the amount of any non-cash impairment charges, the amount
of any loss from unusual or extraordinary items, including costs and expenses
included in pre-tax income arising from the Equity Purchase Agreement and any
related management incentive or stay-pay plans, a restructuring, and to the
extent approved by Lender, acting reasonably, any other non-recurring loss that
are in excess of $100,000.00, but excluding any impairments or expenses related
to bad debts; minus [iv] an imputed management fee equal to 4% of the
Facilities’ collective gross revenue (net of contractual allowances); minus [v]
the amount of any cash or non-cash unusual or extraordinary gains and revenues
that are in excess of $100,000.00, and to the extent approved by Lender, acting
reasonably, any other non-recurring gains and revenue.  Borrower agrees that any
expenses related to the management incentive or stay-pay plan described under
[iii] above will not exceed $50,000,000.

 

5.11.2              Lease Financial Covenants.  Subject to the provisions of
Sections 15.7.1, 15.7.6 and 15.7.7 of the Master Lease, Borrower shall cause
Company and GEN to comply with

 

21

--------------------------------------------------------------------------------


 

the obligations set forth in Sections 15.7.2 (other than those set forth in
Section 15.7.2(b)), 15,7.3, 15.7.4 and 15.7.5 of the Master Lease.

 

5.11.3              Facility Coverage Ratio.  The Facilities shall collectively
maintain a Facility Coverage Ratio of not less than 1.00 to 1.00, based upon
operating results for the most recent twelve (12) months, tested at the end of
each fiscal quarter.

 

5.11.4              Certain Cure Rights.  Company shall have a seventy-five (75)
day period, beginning on the date of the applicable fiscal quarter end, to cure
a violation of the provisions of Section 5.11.3, such that the action taken to
cure such violation would otherwise have satisfied such provisions if taken
prior to the applicable fiscal quarter.

 

5.12                        Transfer of License.  If Borrower or Operator ceases
to operate any Facility for any reason or if Lender or any transferee or
purchaser acquires title to a Facility (whether pursuant to foreclosure, deed in
lieu of foreclosure or otherwise), Borrower shall, and shall cause Operator to,
execute, deliver and file all documents and statements requested by Lender or
such other party to effect the transfer of the Facility license and Government
Authorizations to such party, subject to any required approval of governmental
regulatory authorities, and Borrower shall provide to Lender or such other party
all information and records required in connection with the transfer of the
license and Government Authorizations.

 

5.13                        Deposit Accounts.  From time to time, upon Lender’s
request, Borrower shall provide to Lender a true and correct listing of all
deposit accounts of Borrower, in such detail as Lender may reasonably require,
including the applicable depository institutions and account numbers.

 

5.14                        Compliance with Anti-Terrorism Laws.  Borrower shall
immediately notify Lender if Borrower has knowledge that Borrower or any
Affiliate becomes a Blocked Person or is otherwise listed on any OFAC List or
[i] is convicted with respect to, [ii] pleads nolo contendere to, [iii] is
indicted with respect to, or [iv] is arraigned and held over on charges
involving, money laundering, predicate crimes to money laundering or any
Anti-Terrorism Law.  Borrower will not, directly or indirectly, nor allow any
Affiliate to, directly or indirectly, [a] conduct any business, or engage in any
transaction or dealing, with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, [b] deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law, or [c] engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.  In addition, Borrower hereby agrees to provide Lender with any additional
information that Lender deems necessary from time to time in order to ensure
compliance with the Anti-Terrorism Laws.

 

5.15                        Compliance with Anti-Corruption Laws.

 

5.15.1  Borrower agrees that, should it learn or have reason to know of: [i] any
payment, offer or agreement to make a payment by Borrower or any Affiliate to a
Government Related Person for the purpose of obtaining or retaining business,
securing any improper

 

22

--------------------------------------------------------------------------------


 

advantage or influencing a person to misuse his or her position, [ii] any other
payment, offer, agreement to make or receive or receipt of a payment by Borrower
or any Affiliate that would constitute a violation of applicable Anti-Corruption
Laws; or [iii] any other development during the term of the Loan that in any way
makes inaccurate or incomplete the representations, warranties and
certifications of Borrower hereunder given or made as of the Effective Date or
at any time during the term, Borrower will immediately advise Lender in writing
of such knowledge or suspicion and the entire basis known to Borrower therefor.

 

5.15.2  Upon a good faith basis and written notification to Borrower, Lender, at
Lender’s expense, may conduct an investigation and audit of Borrower’s books,
records and accounts to verify compliance with §§5.14, 5.15, 6.11 and 6.12. 
Borrower agrees to cooperate fully with such investigation, the scope, method,
nature and duration of which shall be at the reasonable discretion of Lender. 
Borrower agrees that it will provide annually to Lender the Anti-Corruption and
Anti-Terrorism Certificate, with such certificate to be delivered with the
Annual Financial Statements in accordance with §15.3.1.

 

ARTICLE 6:  NEGATIVE COVENANTS

 

Until the Secured Obligations shall have been performed in full, Borrower
covenants and agrees that Borrower (and GEN or Operator where applicable) shall
not do any of the following without the prior written consent of Lender:

 

6.1                               No Debt. Borrower shall not, and shall not
allow Operator to, create, incur, assume, or permit to exist any indebtedness
other than [i] trade debt incurred in the ordinary course of Borrower’s or
Operator’s business; and [ii] indebtedness that is secured by any Permitted
Lien.

 

6.2                               No Liens.  Borrower shall not, and shall not
allow Operator to, create, incur, or permit to exist [i] any lien, charge,
encumbrance, easement or restriction upon the Facility, the Property (as defined
in the Mortgage), or any other asset owned directly by Borrower or Operator
(including any of their deposit accounts [as “deposit account” is defined for
purposes of Article 9]) or [ii] any lien upon or pledge of any interest in
Borrower or Operator, except, in either case, for Permitted Liens.

 

6.3                               No Guaranties.  Except with respect to the
Operator Guaranty and any indebtedness under the ABL Loan Agreement and the Term
Loan Agreement incurred in compliance with the Intercreditor Agreement, Borrower
shall not, and shall not allow Operator to, create, incur, assume, or permit to
exist any guarantee of any loan or other indebtedness except for the endorsement
of negotiable instruments for collection in the ordinary course of business.

 

6.4                               No Transfer of Facility.  Borrower shall not
sell, lease, mortgage, convey or otherwise transfer any legal or equitable
interest in the Facility except for transfers made in connection with any
Permitted Lien. Notwithstanding the foregoing, Borrower may convey one or more
of the Facilities to newly created Persons that become borrowers under this
Agreement (each such Person, a “New Borrower”), provided that [i] each such New
Borrower shall be 100% owned, directly or indirectly, by GEN or an Affiliate of
GEN and [ii] each such New Borrower

 

23

--------------------------------------------------------------------------------


 

will execute an assumption agreement in form reasonably satisfactory to Lender,
New Borrower and GEN. In addition, Lender shall not unreasonably withhold its
consent to the disposition of any Facility if [a] such disposition is on
commercially reasonable terms and [b] the net proceeds of such disposition are
applied to a partial prepayment of the Loan Amount.

 

6.5                               No Dissolution.  Subject to Section 5.10,
Borrower shall not, and shall not allow GEN or Operator to, dissolve, liquidate,
merge, consolidate or terminate its existence or sell, assign, lease, or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter
acquired).

 

6.6                               No Change in Management or Operation.  Except
with respect to the CA Properties or the TX Properties, GEN or its subsidiary
shall remain the licensed operator of each Facility.

 

6.7                               Changes to Licensed Beds.  Borrower agrees
that, except as expressly otherwise set forth herein, [i] the net number of beds
licensed at any individual Facility may not be reduced by more than fifteen
percent (15%) of the number of beds licensed at such Facility as of the
Effective Date; [ii] the aggregate number of beds licensed at the Facilities,
taken as a whole, may not be reduced by more than five percent (5%) of the
number of beds licensed at the Facilities, taken as a whole as of the Effective
Date, [iii] the aggregate number of skilled nursing facility beds licensed at
the Facilities, taken as a whole, may not be reduced by more than five percent
(5%) of the number of skilled nursing facility beds licensed at the Facilities,
taken as a whole as of the Effective Date (each  such limitation, a “Bed Cap”). 
To determine the number of beds being licensed and Borrower’s compliance with
each Bed Cap, [a] increases in the number of skilled nursing facility beds being
licensed at any Facility shall offset any decreases in the number of skilled
nursing facility beds licensed, [b] increases in the number of beds (other than
skilled nursing facility beds) licensed at any Facility shall offset any
decreases in the number of beds (other than skilled nursing facility beds)
licensed, and [c] temporary de-licensed beds and the number of licensed beds
reduced as a result of (I) the disposition of any Facility as may be allowed
hereunder, (II) the closure of a Facility expressly consented to by Lender,
(III) a temporary loss resulting from a Casualty or Condemnation as anticipated
by the Mortgage, shall not be treated as lost beds in determining whether the
Bed Cap has been breached.  In addition, failure to satisfy the Bed Cap as a
result of a reduction at the CA Properties shall not be deemed to be a breach of
the Bed Cap.

 

6.8                               Contracts.  Borrower shall not execute or
modify any material contracts or agreements with respect to the Facility or any
Lease.  Contracts made in the ordinary course of business and in an amount less
than $2,000,000.00 shall not be considered “material” for purposes of this
paragraph.

 

6.9                               Subordination of Payments to Affiliates. 
After the occurrence of an Event of Default and until such Event of Default is
cured, Borrower shall not, and shall not allow Operator to, make any payments or
distributions (including, without limitation, salary, bonuses, fees, principal,
interest, dividends, liquidating distributions, management fees, cash flow
distributions or lease payments) to GEN, any Affiliate or any shareholder,
member or partner of Borrower, Operator, GEN, or any Affiliate.

 

24

--------------------------------------------------------------------------------


 

6.10                        Change of Location or Name.  Borrower shall not, and
shall not allow Operator to, change any of the following:  [i] the location of
its principal place of business or chief executive office, or of any office
where any of its books and records are maintained; or [ii] the name under which
it conducts any of its business or operations.

 

6.11                        Anti-Terrorism Laws.  None of Borrower, Operator,
GEN nor any Affiliate is now, or shall be at any time hereafter, a Blocked
Person, whether such restriction arises under United States law, regulation,
executive orders and OFAC Lists, and neither Borrower, Operator, GEN nor any
Affiliate is engaging, or shall engage, in any dealings or transactions with, or
shall otherwise be associated with, any Blocked Person.  Borrower, Operator and
GEN shall not at any time be in violation of any laws or regulations relating to
terrorism, money laundering or similar activities, including, without
limitation, Anti-Terrorism Laws.

 

6.12                        Anti-Corruption Laws.  Borrower covenants and agrees
that neither it nor any of its Affiliates has, and covenants and agrees that it
will not, and will not allow its Affiliates to, in connection with the
transactions contemplated by this Agreement or in connection with any other
business transactions involving Lender or Health Care REIT, Inc., authorize,
make, offer, promise to make, request, agree to accept, or accept, any payment
or transfer anything of value, directly or indirectly, [i] to secure an improper
advantage or illegitimate or unjust benefit, or to influence a person to misuse
his or her position or [ii] that is otherwise illegal under any applicable
Anti-Corruption Laws.  It is the intent of the parties hereto that no payment or
transfer of value shall be made which has the purpose or effect of public or
commercial bribery; acceptance of or acquiescence in extortion, kickbacks, or
other unlawful or improper means of obtaining or retaining business; securing an
improper advantage or illegitimate or unjust benefit; or influencing a person to
misuse his or her position.

 

ARTICLE 7:  DEFAULT AND REMEDIES

 

7.1                               Event of Default.  Any one or more of the
following events shall constitute an “Event of Default” hereunder without any
advance notice to Borrower unless specified herein:

 

7.1.1                     Borrower fails to pay any installment on the Note or
any other monetary obligation payable by Borrower under the Loan Documents
within 10 days after such payment is due.

 

7.1.2                     Borrower, GEN or Operator (where applicable) fails to
comply with any covenant set forth in §5.10, §5.11 or Article 6 of this
Agreement.

 

7.1.3                     Borrower fails to observe and perform any other
covenant, condition or agreement under the Loan Documents to be performed by
Borrower and [i] continuance of such failure for a period of 30 days after
written notice thereof is given to the Borrower by the Lender; or [ii] if, by
reason of the nature of such default the same cannot be remedied within the said
30 days, Borrower fails to proceed with reasonable diligence (reasonably
satisfactory to Lender) after receipt of the notice to cure the same or, in any
event, fails to cure such default within 60 days after receipt of the notice. 
The foregoing notice and cure provisions do not apply to any Event of Default
otherwise specifically described in any other subsection of §7.1.

 

25

--------------------------------------------------------------------------------


 

7.1.4                     [i] The filing by Borrower, Operator or GEN of a
petition under 11 U.S.C. or the commencement of a bankruptcy or similar
proceeding by it; [ii] the failure by Borrower, Operator or GEN within 60 days
to dismiss any involuntary bankruptcy petition or other commencement of a
bankruptcy, reorganization or similar proceeding against it or to lift or stay
any execution, garnishment or attachment of the Facility; [iii] the entry of an
order for relief under 11 U.S.C. in respect of Borrower, Operator or GEN;
[iv] assignment by Borrower, Operator or GEN for the benefit of its creditors;
[v] the entry by Borrower, Operator or GEN into an agreement of composition with
its creditors; [vi] the approval by a court of competent jurisdiction of a
petition applicable to Borrower, Operator or GEN in any proceeding for its
reorganization instituted under the provisions of any state or federal
bankruptcy, insolvency, or similar laws; or [vii] appointment by final order,
judgment or decree of a court of competent jurisdiction of a receiver of the
whole or any substantial part of the properties of Borrower, Operator or GEN
(provided such receiver shall not have been removed or discharged within 60 days
of the date of his qualification).

 

7.1.5                     [i] Any receiver, administrator, custodian or other
person takes possession or control of all or part of the Facility and continues
in possession for 60 days; [ii] any writ against all or part of the Facility is
not released within 60 days; [iii] any judgment is rendered or proceedings are
instituted against all or part of the Facility or Borrower, Operator or GEN
which affect all or part of the Facility and which is undismissed for 60 days
(except as otherwise provided in this section); [iv] all or a substantial part
of the assets of Borrower, Operator or GEN are attached, seized, subjected to a
writ or distress warrant, or are levied upon, or come into the possession of any
receiver, trustee, custodian, or assignee for the benefit of creditors and are
not released within 60 days; [v] Borrower, Operator or GEN is enjoined,
restrained, or in any way prevented by court order, or any proceeding is filed
or commenced seeking to enjoin, restrain, or in any way prevent it from
conducting all or a substantial part of its business or affairs and such
proceeding is not released within 60 days; or [vi] if a notice of lien, levy, or
assessment is filed of record with respect to all or any part of the property of
Borrower, Operator or GEN and is not dismissed within 30 days.

 

7.1.6                     Any representation or warranty made by Borrower,
Operator or GEN in the Loan Documents, Guaranty Documents, any guaranty of or
other security for the Secured Obligations, or any report, certificate,
application, financial statement or other instrument furnished by Borrower,
Operator or GEN pursuant hereto or thereto shall prove to be false, misleading
or incorrect in any material respect as of the date made.

 

7.1.7                     The Bed Cap is breached, taking into account any
reduction resulting from the loss of a Facility that Tenant closes in its
discretion, but excluding any reductions associated with a casualty or
condemnation of any Facility, provided that a breach of subclause (i) of the
definition of Bed Cap shall not constitute an Event of Default unless such
breach concurrently affects a “substantial number” of Facilities. A “substantial
number” of Facilities shall be a number of Facilities with an aggregate
appraised value, as of the date hereof, of $50,000,000 or more.

 

7.1.8                     Borrower, Operator, GEN or any Affiliate defaults on
any indebtedness or obligation to Lender or any Lender Affiliate, any agreement
with Lender or any Lender Affiliate or any Affiliate Obligation, or Borrower,
Operator or GEN defaults on any Material Obligation,

 

26

--------------------------------------------------------------------------------


 

and any applicable grace or cure period with respect to default under such
indebtedness, obligation or agreement expires without such default having been
cured.  This provision applies to all such indebtedness, obligations and
agreements as they may be amended, modified, extended, or renewed from time to
time.

 

7.2                               Remedies on Default.  Upon the occurrence of
an Event of Default under this Agreement or any Loan Document, and at any time
thereafter until Lender waives the default in writing or acknowledges cure of
the default in writing, at Lender’s option, without declaration, notice of
nonperformance, protest, notice of protest, notice of default, or any other
notice or demand of any kind, Lender may, in addition to any other remedies
under the Loan Documents, at law or in equity, exercise any one or more of the
following remedies concurrently or successively:

 

7.2.1                     Acceleration.  Lender may declare the Secured
Obligations to be immediately due and payable, without presentment of any kind,
demand, notice of dishonor, protest, or other notice of any kind, all of which
Borrower hereby waives.

 

7.2.2                     Other Remedies.  Lender may take whatever action at
law or in equity as may appear necessary or desirable to collect any monies then
due and/or thereafter to become due, or to enforce performance of the Secured
Obligations.

 

7.2.3                     Waiver.  Without waiving any prior or subsequent Event
of Default, Lender may waive any Event of Default or, with or without waiving
any Event of Default, remedy any default.

 

7.2.4                     Terminate Disbursement.  Lender may terminate its
obligation, if any, to disburse Loan proceeds.

 

7.3                               Borrower Waivers.  Borrower waives [i] any
right to a trial by jury in any action or proceeding arising out of or relating
to this Agreement; [ii] any objections, defenses, claims or rights with respect
to the exercise by Lender of any rights or remedies; [iii] all presentments,
demands for performance, notices of performance, protest, notice of protest,
notices of dishonor and other notice or demand of any kind; and [iv] all notices
of the existence, creation or incurring of any obligation or advance under this
Agreement before or after this date.

 

ARTICLE 8:  MISCELLANEOUS

 

8.1                               Advances by Lender.  At any time and from time
to time, Lender may incur and/or pay and/or advance costs or expenses: 
[i] which Lender is authorized or has the right (but not necessarily the
obligation) to incur or may incur under any Loan Document or any law; [ii] in
exercising any right or remedy provided under any Loan Document or in taking any
action which Lender is authorized to take under any Loan Document; [iii] which
are required to be paid by Borrower under any Loan Document, but which Borrower
fails to pay upon demand; or [iv] from which Borrower is required to hold Lender
harmless under any Loan Document, but from which Borrower fails to hold Lender
harmless.  Any costs, expenses, or advances incurred or paid by Lender shall
become part of the Loan and, upon demand, shall be paid to Lender together with
interest thereon at the Default Rate from the date of disbursement by Lender. 
Payment of such costs, expenses, or advances shall be secured by the Mortgage.

 

27

--------------------------------------------------------------------------------


 

8.2                               Intentionally Omitted.

 

8.3                               Construction of Rights and Remedies and Waiver
of Notice and Consent.

 

8.3.1                     Applicability.  The provisions of this §8.3 shall
apply to all rights and remedies provided by any Loan Document or by law or
equity.

 

8.3.2                     Waiver of Notices and Consent to Remedies.  Unless
otherwise expressly provided herein, any right or remedy may be pursued without
notice to or further consent of Borrower, both of which Borrower waives.

 

8.3.3                     Cumulative Rights.  Each right or remedy under the
Loan Documents is distinct from but cumulative to each other right or remedy and
may be exercised independently of, concurrently with, or successively to any
other rights and remedies.

 

8.3.4                     Extension or Modification of Loan.  No extension of
time for or modification of amortization of the Loan shall release the liability
or bar the availability of any right or remedy against Borrower or any successor
in interest, and Lender shall not be required to commence proceedings against
Borrower or any successor or to extend time for payment or otherwise to modify
amortization of the Loan secured by this Agreement by reason of any demand by
Borrower or any successor.

 

8.3.5                     Right to Select Security.  Lender has the right to
proceed at its election against all security or against any item or items of
such security from time to time, and no action against any item or items of
security shall bar subsequent actions against any item or items of security.

 

8.3.6                     Forbearance Not a Waiver.  No forbearance in
exercising any right or remedy shall operate as a waiver thereof; no forbearance
in exercising any right or remedy on any one or more occasion shall operate as a
waiver thereof on any further occasion; and no single or partial exercise of any
right or remedy shall preclude any other exercise thereof or the exercise of any
other right or remedy.

 

8.3.7                     No Waiver.  Failure by Lender to insist upon the
strict performance of any of the covenants and agreements herein set forth or to
exercise any rights or remedies upon default by Borrower hereunder shall not be
considered or taken as a waiver or relinquishment for the future of the right to
insist upon and to enforce by mandamus or other appropriate legal or equitable
remedy strict compliance by Borrower with all of the covenants and conditions
hereof, or of the rights to exercise any such rights or remedies, if such
default by Borrower is continued or repeated, or of the right to recover
possession of the Facility by reason thereof.  To the extent permitted by law,
any two or more of such rights or remedies may be exercised at the same time.

 

8.3.8                     No Continuing Waivers.  If any covenant or agreement
contained in the Loan Documents is breached by Borrower and thereafter waived by
Lender, such waiver shall be limited to the particular breach so waived and
shall not be deemed to waive any other breach hereunder.  No waiver shall be
binding unless it is in writing and signed by Lender.  No course of dealing
between Lender and Borrower, nor any delay nor omission on the part of Lender in
exercising any rights under the Loan Documents, shall operate as a waiver.

 

28

--------------------------------------------------------------------------------


 

8.3.9                     Approval Not a Waiver.  Lender’s review and approval
of any contracts relating to a Facility shall not constitute a waiver by Lender
of any of the terms or requirements of the Loan Documents which may conflict
with any provision of any such contracts.

 

8.3.10              No Release.  Borrower and any other person now or hereafter
obligated for the payment or performance of all or any part of the Note shall
not be released from paying and performing under the Note, and the lien of the
Mortgage shall not be affected by reason of [i] the failure of Lender to comply
with any request of Borrower (or of any other person so obligated), to take
action to foreclose the Mortgage or otherwise enforce any of the provisions of
the Mortgage or of any of the Secured Obligations, or [ii] the release,
regardless of consideration, of the obligations of any person liable for payment
or performance of the Note, or any part thereof, or [iii] any agreement or
stipulation extending the time of payment or modifying the terms of the Note,
and in the event of such agreement or stipulation, Borrower and all such other
persons shall continue to be liable under such documents, as amended by such
agreement or stipulation, unless expressly released and discharged in writing by
Lender.

 

8.3.11              Waiver of Homestead, Appraisal and Exemption.  Borrower, for
itself and its successors and assigns, hereby irrevocably waives and releases,
to the extent permitted by law, and whether now or hereafter in force, [i] the
benefit of any and all valuation and appraisement laws, [ii] any right of
redemption after the date of any sale of the Facility upon foreclosure, whether
statutory or otherwise, in respect of the Facility, [iii] any applicable
homestead or dower laws, and [iv] all exemption laws whatsoever and all
moratoriums, extensions or stay laws or rules, or orders of court in the nature
of any one or more of them.

 

8.4                               Assignment.

 

8.4.1                     Assignment by Lender.  Lender may assign, negotiate,
pledge, or transfer this Agreement, the Note, the Mortgage, and all other Loan
Documents to any creditors to secure a loan from such creditors to Lender and,
in case of such assignment, the rights and remedies of Lender shall be
enforceable against Borrower by such creditors with the same force and effect
and to the same extent as the same would have been enforceable by Lender but for
such assignment.  Lender shall have the right to sell participation interests in
the Loan provided that Lender shall be designated the agent for all participants
in the Loan.

 

8.4.2                     Assignment by Borrower.  Borrower shall not assign or
attempt to assign its rights nor delegate its obligations under this Agreement.

 

8.5                               Notices.  All notices, demands, requests, and
consents (hereinafter “notices”) given pursuant to the terms of this Agreement
shall be in writing, shall be addressed to the addresses set forth in the
introductory paragraph of this Agreement and shall be served by [i] personal
delivery; [ii] United States mail, postage prepaid; or [iii] nationally
recognized overnight courier.  All notices shall be deemed to be given upon the
earlier of actual receipt or three days after deposit in the United States mail
or one business day after deposit with the overnight courier.  Any notices
meeting the requirements of this section shall be effective, regardless of
whether or not actually received.  Lender and Borrower may change their notice
address at any time by giving the other party notice of such change.

 

29

--------------------------------------------------------------------------------


 

8.6          Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire agreement between Borrower and Lender.  No
representations, warranties, and agreements have been made by Lender except as
set forth in this Agreement.

 

8.7          Severability.  If any term or provision of this Agreement is held
or deemed by Lender to be invalid or unenforceable, such holding shall not
affect the remainder of this Agreement and the same shall remain in full force
and effect.

 

8.8          Captions and Headings.  The captions and headings are inserted only
as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Agreement or the intent of any provision thereof.

 

8.9          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State, without giving effect to the
conflict of laws rules thereof.

 

8.10        Binding Effect.  This Agreement will be binding upon and inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lender and Borrower.

 

8.11        Modification.  This Agreement may only be modified by a writing
signed by both Lender and Borrower.  All references to this Agreement, whether
in this Agreement or in any other document or instrument, shall be deemed to
incorporate all amendments, modifications, and renewals of this Agreement made
after the date hereof.  If Borrower requests Lender’s consent to any change in
ownership, merger or consolidation of Borrower, Operator or GEN, any assumption
of the Loan, or any modification of the Loan Documents to the extent such
consent is required hereunder, Borrower shall provide Lender all relevant
information and documents sufficient to enable Lender to evaluate the request. 
In connection with any request for the assumption of the Loan, Borrower shall
pay to Lender a fee in the amount of one percent of the then current principal
outstanding balance of the Loan.  In addition, in connection with any request
for the assumption of or modification to the Loan, Borrower shall pay all of
Lender’s reasonable attorney’s fees and expenses and other reasonable
out-of-pocket expenses incurred in connection with Lender’s evaluation of
Borrower’s request, the preparation of any documents and amendments, the
subsequent amendment of any documents between Lender and its collateral pool
lenders (if applicable), and all related matters.

 

8.12        Construction of Agreement.  This Agreement has been prepared by
Lender and its professional advisors and reviewed by Borrower and its
professional advisors.  Lender, Borrower and their advisors believe that this
Agreement is the product of all their efforts, it expresses their agreement, and
that it shall not be interpreted in favor of either Lender or Borrower or
against either Lender or Borrower merely because of their efforts in preparing
it.

 

8.13        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original hereof.

 

8.14        No Third-Party Beneficiary Rights.  No person not a party to this
Agreement shall have or enjoy any rights hereunder and all third-party
beneficiary rights are expressly negated.  Without limiting the generality of
the foregoing, no one other than Borrower shall have any rights to obtain or
compel a disbursement of proceeds of the Loan hereunder.

 

30

--------------------------------------------------------------------------------


 

8.15        Lender’s Authority to Furnish Copies of Loan Documents.  Lender may
exhibit or furnish the Loan Documents or copies thereof to any potential
transferee of the Secured Obligations (whether such transfer is absolute or
collateral), to any governmental or regulatory authority in connection with any
legal, administrative or regulatory proceedings requiring the disclosure of the
terms of the Loan Documents, to Lender’s attorneys, auditors and underwriters,
and to any other person or entity for which there is a legitimate business
purpose for such disclosure.

 

8.16        Permitted Contests.  Borrower, on its own or on Lender’s behalf (or
in Lender’s name), but at Borrower’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition (as defined in
the Mortgage) or any Legal Requirement or Insurance Requirement or any lien,
attachment, levy, encumbrance, charge or claim provided that [i] in the case of
an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lender and from the Facility; [ii] the Facility or any part thereof
or interest therein would not be in any immediate danger of being sold,
forfeited, attached or lost; [iii] in the case of a Legal Requirement, Lender
would not be in any immediate danger of civil or criminal liability for failure
to comply therewith pending the outcome of such proceedings; [iv] in the case of
a mechanic’s or materialmen lien, the requirements of §5.4 shall be satisfied;
and [v] if such contest be finally resolved against Lender or Borrower, Borrower
shall promptly pay the amount required to be paid, together with all interest
and penalties accrued thereon, or comply with the applicable Legal Requirement
or Insurance Requirement.  Lender, at Borrower’s expense, shall execute and
deliver to Borrower such authorizations and other documents as may reasonably be
required in any such contest, and, if reasonably requested by Borrower or if
Lender so desires, Lender shall join as a party therein.  Borrower shall
indemnify and save Lender harmless against any liability, cost or expense of any
kind that may be imposed upon Lender in connection with any such contest and any
loss resulting therefrom.

 

8.17        Lender Merely a Lender.

 

8.17.       No Agency.  Lender is not and will not be in any way the agent for
or trustee of Borrower.  Lender does not intend to act in any way for or on
behalf of Borrower in disbursing the proceeds of the Loan.  Its purpose in
making the requirements set forth in this Agreement is to protect the validity
and priority of the Mortgage and the value of its security.  Lender does not
intend to be and is not and will not be responsible for the completion of any
Improvements erected or to be erected upon the Land; the payment of bills or any
other details in connection with the Land and Improvements; any Plans and
Specifications prepared in connection with the Land and Improvements; or
Borrower’s relations with any contractors, subcontractors, materialmen, or
laborers performing work or supplying materials for the Land and Improvements.

 

8.17.2     No Obligation to Pay.  The Mortgage and this Agreement are not to be
construed by Borrower or anyone furnishing labor, materials, or any other work
or product for improving the Land as an agreement upon the part of Lender to
assure that anyone will be paid for furnishing such labor, materials, or any
other work or product.  Borrower shall be solely responsible for such payments.

 

31

--------------------------------------------------------------------------------


 

8.17.3     No Responsibility for Construction.  Lender is not responsible for
construction of the Improvements.  Notwithstanding inspection of the Land and
the Improvements, Lender assumes no responsibility for the quality of
construction or workmanship or for the architectural or structural soundness of
any Improvements to be erected upon the Land or for the adherence to or approval
of any plans and specifications in connection therewith or for any Improvements.

 

8.18        No Oral Agreements.  The following is included in this Agreement
pursuant to K.S.A. Section 16-118(b):

 

(a)  This Agreement and all the Loan Documents collectively constitute the
written credit agreement which is the final expression of the credit agreement
between Borrower and Lender.

 

(b)  This Agreement and all the Loan Documents may not be contradicted by
evidence of any prior oral credit agreement or of a contemporaneous oral credit
agreement between Borrowers and Lender.

 

(c)   The following space (which Borrower and Lender agree is sufficient space)
is provided for the placement of nonstandard terms, if any:

 

[None]

 

(d)  Borrower and Lender affirm that there is no unwritten oral credit agreement
between Borrower and Lender with respect to the subject matter of this Agreement
and the other Loan Documents.

 

Lender’s Initials:

/s/ ECI

 

Borrowers’ Initials:

/s/ MSS

 

ARTICLE 9:  SECURITY

 

9.1          Accounts Receivable.  The Loan and the Secured Obligations are
secured by a second lien in the Receivables of Borrower, Operator and their
subsidiaries.

 

9.2          Mortgage.  The Loan and the Secured Obligations are secured by the
Mortgage.

 

9.3          Guaranty.  The Loan is guaranteed by GEN and Operator pursuant to
the Guaranty.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this
Agreement effective as of the Effective Date.

 

 

LENDER:

HEALTH CARE REIT, INC.

 

 

 

By:

/s/ Erin C. Ibele

 

 

 

 

 

Erin C. Ibele, Executive Vice President,

 

 

Head of Human Capital and Corporate Secretary

 

 

 

 

 

 

BORROWER:

EACH BORROWER LISTED ON SCHEDULE I HERETO

 

 

 

 

By:

/s/ Michael S. Sherman

 

 

 

 

 

Michael S. Sherman, Secretary

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE I: BORROWERS

 

FACILITY

 

BORROWER

California

 

 

Devonshire Care Center, Hemet, Riverside County, CA

 

SHG Resources, LLC

Elmcrest Care Center, El Monte, Los Angeles County, CA

 

SHG Resources, LLC

Eureka Rehabilitation and Wellness Center, Eureka, Humboldt County, CA

 

SHG Resources, LLC

Fountain Care Center, Orange, Orange County, CA

 

SHG Resources, LLC

Granada Rehabilitation and Wellness Center, Eureka, Humboldt County, CA

 

SHG Resources, LLC

Pacific Rehabilitation and Wellness Center, Eureka, Humboldt, County, CA

 

SHG Resources, LLC

Seaview Rehabilitation and Wellness Center, Eureka, Humboldt County, CA

 

SHG Resources, LLC

St. Elizabeth Healthcare and Rehabilitation Center, Fullerton, Orange County, CA

 

SHG Resources, LLC

Fortuna (St. Luke) Rehabilitation and Wellness Center, Fortuna, Humboldt County,
CA

 

SHG Resources, LLC

The Earlwood, Torrance, Los Angeles County, CA

 

SHG Resources, LLC

Willow Creek Healthcare Center, Clovis, Fresno County, CA

 

SHG Resources, LLC

Woodland Care Center, Reseda, Los Angeles County, CA

 

SHG Resources, LLC

Spring Senior Assisted Living, Torrance, Los Angeles County, CA

 

SHG Resources, LLC

Fountain Senior Assisted Living, Orange, Orange County, CA

 

SHG Resources, LLC

Iowa

 

 

St. Mary Healthcare and Rehabilitation Center, Davenport, Scott County, IA

 

East Rusholme Property, LLC

The Rehabilitation Center of Des Moines, Des Moines, Polk County, IA

 

Riverview Des Moines Property, LLC

Kansas

 

 

Vintage Park at Atchison, Atchison, Atchison County, KS

 

SHG Resources, LLC

Vintage Park at Baldwin City, Baldwin City, Douglas County, KS

 

SHG Resources, LLC

Vintage Park at Eureka, Eureka, Greenwood County, KS

 

SHG Resources, LLC

Vintage Park at Fredonia, Fredonia, Wilson County, KS

 

SHG Resources, LLC

Vintage Park at Gardner, Gardner, Johnson County, KS

 

SHG Resources, LLC

Vintage Park at Hiawatha, Hiawatha, Brown County, KS

 

SHG Resources, LLC

Vintage Park at Holton, Holton, Jackson County, KS

 

SHG Resources, LLC

Vintage Park at Lenexa, Lenexa, Johnson County, KS

 

SHG Resources, LLC

Vintage Park at Louisburg, Louisburg, Miami County, KS

 

SHG Resources, LLC

Vintage Park at Neodesha, Neodesha, Wilson County, KS

 

SHG Resources, LLC

Vintage Park at Osage City, Osage City, Osage County, KS

 

SHG Resources, LLC

Vintage Park at Osawatomie, Osawatomie, Miami County, KS

 

SHG Resources, LLC

Vintage Park at Ottawa, Ottawa, Franklin County, KS

 

SHG Resources, LLC

Vintage Park at Paola, Paola, Miami County, KS

 

SHG Resources, LLC

Vintage Park at Stanley, Overland Park, Johnson County, Leavenworth County, KS

 

SHG Resources, LLC

Vintage Park at Tonganoxie, Tonganoxie, Leavenworth County KS

 

SHG Resources, LLC

Vintage Park at Wamego, Wamego, Pottawatomie County, KS

 

SHG Resources, LLC

Vintage Park at Waterfront, Wichita, Sedgwick County, KS

 

SHG Resources, LLC

Baldwin Healthcare and Rehabilitation Center, Baldwin City, Douglas County, KS

 

SHG Resources, LLC

 

S-1

--------------------------------------------------------------------------------


 

FACILITY

 

BORROWER

Highland Healthcare and Rehabilitation Center, Highland, Doniphan County, KS

 

SHG Resources, LLC

Louisburg Healthcare and Rehabilitation Center, Louisburg, Miami County, KS

 

SHG Resources, LLC

Richmond Healthcare and Rehabilitation Center, Richmond, Franklin County, KS

 

SHG Resources, LLC

Rossville Healthcare and Rehabilitation Center, Rossville, Shawnee County, KS

 

Rossville Kansas Property, LLC

Sandpiper Healthcare and Rehabilitation Center, Wichita, Sedgwick County,

 

Sandpiper Wichita Property, LLC

Shawnee Gardens Healthcare and Rehabilitation Center, Shawnee, Johnson County,
KS

 

SHG Resources, LLC

Wathena Healthcare and Rehabilitation Center, Wathena, Doniphan County, KS

 

SHG Resources, LLC

Missouri

 

 

Blue River Rehabilitation Center, Kansas City, Clay County, MO

 

Blue River Kansas City Property, LLC

Cameron Nursing and Rehabilitation Center, Cameron, Clinton County, MO

 

Cameron Missouri Property, LLC

Carmel Hills Healthcare and Rehabilitation Center, Independence, Jackson County,
MO

 

Carmel Hills Independence Property, LLC

Holmesdale Healthcare and Rehabilitation Center, Kansas City, Clay County, MO

 

Holmesdale Property, LLC

Liberty Terrace Healthcare and Rehabilitation Center, Liberty, Clay County, MO

 

Liberty Terrace Missouri Property, LLC

The Rehabilitation Center of Independence, Independence, Jackson County, MO

 

Independence Missouri Property, LLC

The Rehabilitation Center of Raymore, Raymore, Cass County, MO

 

Raymore Missouri Property, LLC

Nevada

 

 

St Joseph Transitional Rehabilitation Center, Las Vegas, Clark County, NV

 

SHG Resources, LLC

Vintage Park at San Martin, Las Vegas, Clark County, NV

 

SHG Resources, LLC

New Mexico

 

 

Albuquerque Heights Healthcare and Rehabilitation Center, Albuquerque,
Bernalillo County, NM

 

Albuquerque Heights Property, LLC

Canyon Transitional Rehabilitation Center, Albuquerque, Bernalillo County, NM

 

SHG Resources, LLC

Texas

 

 

Clairmont Longview, Longview, Gregg County, TX

 

SHG Resources, LLC

Colonial Manor Care Center, New Braunfels, Comal County, TX

 

Colonial New Braunfels Property, LLC

Colonial Tyler Care Center, Tyler, Smith County, TX

 

SHG Resources, LLC

Fort Worth Center of Rehabilitation, Fort Worth, Tarrant County, TX

 

SHG Resources, LLC

Guadalupe Valley Nursing Center, Seguin, Guadalupe County, TX

 

SHG Resources, LLC

Hallettsville Rehabilitation and Nursing Center. Hallettsville, Lavaca County,
TX

 

SHG Resources, LLC

Live Oak Nursing Center, George West, Live Oak County, TX

 

SHG Resources, LLC

Lubbock Hospitality House Nursing and Rehabilitation Center, Lubbock, Tarrant
County, TX

 

Hospitality Lubbock Property, LLC

 

S-2

--------------------------------------------------------------------------------


 

FACILITY

 

BORROWER

Monument Hill Rehabilitation and Nursing Center, La Grange, Fayette County, TX

 

Monument La Grange Property, LLC

Oak Manor Nursing Center, Flatonia, Fayette County, TX

 

SHG Resources, LLC

Oakland Manor Nursing Center, Giddings, Lee County, TX

 

SHG Resources, LLC

Southwood Care Center, Austin, Travis County, TX

 

SHG Resources, LLC

The Clairmont Tyler, Tyler, Smith County, TX

 

SHG Resources, LLC

Town & Country Manor, Boerne, Kendall County, TX

 

Town and Country Boerne Property, LLC

 

S-3

--------------------------------------------------------------------------------